Exhibit 10.1

 

Net Lease

 

by and between

 

CFRI/Doherty University Avenue, L.L.C.

 

and

 

LTX Corporation

 

dated December 21, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE

ARTICLE I

   Reference Data    1

1.1

   Subjects Referred To    1

ARTICLE II

   Premises and Term    3

2.1

   Premises    3

2.2

   Term    4

2.3

   Extension Options    4

2.4

   Right of First Offer    7

ARTICLE III

   Initial Construction Work    8

3.1

   Condition of Premises; Base Building Work    8

3.2

   Tenant’s Initial Construction Work; Tenant Delays    8

3.3

   Contractor Warranties    12

ARTICLE IV

   Rent    12

4.1

   Annual Fixed Rent    12

4.2

   Additional Rent    12

4.3

   Late Payment of Rent    19

4.4

   Security Deposit.    20

ARTICLE V

   Tenant’s Additional Covenants    21

5.1

   Affirmative Covenants    22

5.2

   Negative Covenants    27

ARTICLE VI

   Landlord’s Services    32

6.1

   Landlord Services    32

6.2

   Access    33

ARTICLE VII

   Casualty or Taking    33

7.1

   Rights to Terminate    33

7.2

   Restoration    34

7.3

   Award    35

7.4

   Temporary Taking    35

ARTICLE VIII

   Defaults    35

8.1

   Events of Default    35

8.2

   Remedies    36

8.3

   Remedies Cumulative    37

8.4

   Landlord’s Right to Cure Defaults    37

8.5

   Effect of Waivers    37

8.6

   No Accord and Satisfaction    38

 

i



--------------------------------------------------------------------------------

ARTICLE IX

   Mortgage    38

9.1    

   Rights of Mortgage Holders    38

9.2    

   Lease Subordinate to Mortgages    39

ARTICLE X

   Miscellaneous Provisions    40

10.1  

   Notices from One Party to the Other    40

10.2  

   Quiet Enjoyment    40

10.3  

   Lease not to be Recorded    40

10.4  

   Bind and Inure; Limitation of Landlord’s Liability    40

10.5  

   Landlord’s Default; Rent Abatement    41

10.6  

   Brokerage    42

10.7  

   Applicable Law and Construction    42

10.8  

   Submission Not an Offer    44

10.9  

   Authority of Tenant    44

10.10

   Landlord Representations and Warranties    44

 

EXHIBIT A

  -    Plan of Premises

EXHIBIT A-1

  -    Subdivision Plan

EXHIBIT A-2

  -    Legal Description of Lot

EXHIBIT B

  -    Reserved

EXHIBIT C

  -    Site Plan Showing Dedicated Parking Area and Rear Parking Area

EXHIBIT D

  -    List of Plans and Specifications

EXHIBIT E

  -    Projected Budget Line Items

EXHIBIT F

  -    Form of Security Deposit Letter of Credit

EXHIBIT G

  -    Reserved

EXHIBIT H

  -    Form of Park Covenants

EXHIBIT H-1

  -    Form of Manager Estoppel Certificate

EXHIBIT I

  -    Tenant Signage

EXHIBIT J

  -    Schedule of Subsequent Plans subject to Tenant Review Under Section 3.2

EXHIBIT K

  -    Pricing Estimate

 

ii



--------------------------------------------------------------------------------

ARTICLE I

Reference Data

 

1.1 Subjects Referred To. Each reference in this Lease to any of the following
subjects shall be construed to incorporate the data stated for that subject in
this Section 1.1.

 

Date of this Lease:    December 21, 2005 Premises:    The area shown on the plan
attached hereto as Exhibit A, containing 56,380 rentable square feet, which the
parties agree to be conclusive for all purposes hereunder, in the building known
as 825 University Avenue, Norwood, Massachusetts (the “Building”). Landlord:   
CFRI/Doherty University Avenue, L.L.C. Address of Landlord:   

CFRI/Doherty University Avenue, L.L.C.

c/o Cabot, Cabot & Forbes

125 Summer Street

Boston, MA 02110

Attention: John J. Doherty

Tenant:    LTX Corporation Address of Tenant:   

Prior to the Term Commencement Date:

 

50 Rosemont Road

Westwood, MA 02090

Attention: General Counsel

 

and

 

50 Rosemont Road

Westwood, MA 02090

Attention: Chief Financial Officer

    

After the Term Commencement Date:

 

825 University Avenue

Norwood, MA 02062-2643

Attention: General Counsel

 

and

 

50 Rosemont Road

Westwood, MA 02090



--------------------------------------------------------------------------------

     Attention: Chief Financial Officer Term:    Ten (10) years, commencing on
the Term Commencement Date and, unless sooner terminated pursuant to the
provisions hereof, ending at 11:59 p.m. on the day prior to the tenth
anniversary of the Term Commencement Date. Term Commencement Date:    July 1,
2006, subject to adjustment pursuant to Article III below (or earlier in the
event Tenant occupies any portion of the Premises for the conduct of business)
Annual Fixed Rent:    Lease Years 1-3    $794,958.00 per annum           ($14.10
per rentable s.f.)      Lease Years 4-6    $855,848.40 per annum          
($15.18 per rentable s.f.)      Lease Years 7-10    $921,813.00 per annum       
   ($16.35 per rentable s.f.) Lease Year:    The first “Lease Year” shall mean
the period beginning on the Term Commencement Date and ending on the day prior
to the first anniversary thereof. Each successive Lease Year shall be comprised
of succeeding periods of twelve calendar months each from and after the first
anniversary of the Term Commencement Date. Permitted Uses:    Office and
research and development laboratory, in compliance with applicable laws and the
Park Covenants. Park Covenants:    That certain Declaration of Covenants,
Easements and Restrictions to be recorded with the Norfolk Registry of Deeds,
substantially in the form of Exhibit H, to which upon recording this Lease shall
be subject. Upon recording of the Park Covenants, Landlord shall deliver to
Tenant a manager estoppel certificate in the form attached hereto as Exhibit
H-1. For purposes hereof, “Park” shall mean the area of land shown on the
Subdivision Plan (defined in Section 2.1 below). General/Umbrella Liability
Insurance Limits:   

$5,000,000 combined single limit per occurrence;

$5,000,000 annual aggregate.

Total Rentable Floor Area of    166,574 square feet, which the parties agree
shall be

 

2



--------------------------------------------------------------------------------

the Building    conclusive for all purposes hereunder Tenant’s Share:    33.85%

 

ARTICLE II

Premises and Term

 

2.1 Premises. Landlord hereby leases and demises to Tenant and Tenant hereby
leases from Landlord, subject to and with the benefit of the terms, covenants,
conditions and provisions of this Lease, the Premises. Tenant shall have, as
appurtenant to the Premises, the right to use in common with others entitled
thereto the common facilities (including, without limitation, the public or
common plazas, lobbies, corridors, elevators and stairways of the Building, and
subject to the Park Covenants, the parking areas, trash enclosures loading
areas, pedestrian sidewalks and walkways, landscaped areas, driveways, and other
areas or facilities, if any, which are located in the Park, and the right and
easement to (a) the exclusive use of the one hundred fourteen (114) parking
spaces in the areas labeled “Dedicated to LTX” (the “Dedicated Parking Area”)
shown on Exhibit C (the “Site Plan”), (b) the right of its employees, invitees
and visitors to continuously use one hundred twelve (112) parking spaces in the
Building’s “Rear Parking Area” as shown on the Site Plan, on a non-exclusive and
non-dedicated basis (the rights of Tenant under clauses (a) and (b) in this
sentence being referred to as “Tenant’s Parking Rights.”), and (c) subject to
Section 5.2.3, the exclusive right to construct and use a patio area on the Lot
immediately adjacent to the cafeteria/dining area within the Premises. Landlord
covenants that prior to the Term Commencement Date, at Landlord’s sole cost and
expense, Landlord shall cause to be constructed the entirety of the Rear Parking
Area shown on Exhibit C. If any portion of such Rear Parking Area encroaches
onto “Lot 2” as shown on the Subdivision Plan (defined below), Landlord, prior
to the Term Commencement Date, shall either (i) amend the Subdivision Plan to
move the lot line so that the entirety of the Rear Parking Area is on the Lot
(defined below) or (ii) cause an easement to be granted for the benefit of Lot 1
pursuant to Section 8(c) of the Park Covenants for the use of such encroaching
portion of the Rear Parking Area. The Site Plan is subject to site plan approval
by The Norwood Planning Board. Landlord’s obligations in this paragraph are
subject to any changes to the parking areas that are required due to site plan
approval, provided that (a) in all events Landlord shall provide to Tenant one
hundred fourteen (114) Dedicated Parking Spaces and one hundred twelve
(112) other parking spaces, and (b) if any Dedicated Parking Spaces are required
to be removed from the location shown on the Site Plan, they shall be relocated
to the Rear Parking Area.

 

Landlord reserves the right from time to time to implement reasonable measures,
such as the use of parking stickers, applicable on a uniform basis to all
tenants in the Building in order to monitor the use of the Building’s parking
spaces by Tenant and other tenants in the Building, and Tenant shall reasonably
cooperate therewith (the “Parking Monitoring Procedure”).

 

In addition, Tenant shall have, as appurtenant to the Premises, the exclusive
right to use the loading docks shown as the “Dedicated Loading Docks” to be
renovated as part of the Base Building Work.

 

3



--------------------------------------------------------------------------------

The term “Lot” shall mean “Lot 1,” as shown on that certain Subdivision Plan
recorded with the Norfolk Registry of Deeds in Book 546, Page 63 (the
“Subdivision Plan”), a copy of which is attached hereto as Exhibit A-1, and as
more particularly described in Exhibit A-2.

 

2.2 Term. TO HAVE AND TO HOLD for a term beginning on the Term Commencement Date
and continuing for the Term.

 

Tenant, and its vendors and consultants, shall have early access to the Premises
from and after the date which is thirty (30) days prior to the date Landlord
estimates in good faith will be the actual Term Commencement Date and through
the Term Commencement Date, upon reasonable notice to Landlord, for planning and
design purposes and for general preparation of the Premises for Tenant’s
occupancy, including, without limitation, installation of furniture, fixtures,
equipment and communications wiring, provided that Tenant will at all times
coordinate with Landlord, the general contractor and all subcontractors such
that Tenant’s access does not unreasonably interfere with the performance of the
Base Building Work, Tenant’s Initial Construction Work or any other work being
performed in the Building (provided that any such interference may give use to a
Tenant Delay under Article III hereof). Landlord agrees from time to time upon
Tenant’s request to specify the date that it estimates in good faith will be the
actual Term Commencement Date, but Landlord shall have no liability hereunder
and the provisions of this Lease shall not be affected by any such estimate.
Such early access shall not be deemed occupancy for the conduct of business for
purposes of determining the Term Commencement Date.

 

2.3 Extension Options.

 

2.3.1 Tenant shall have the option to extend the Term for two (2) additional
periods of five (5) years (each an “Extension Term”) commencing upon the
expiration of the original Term referred to in Section 2.2 (the “Original Term”)
or the preceding Extension Term, as applicable, provided that Tenant shall give
Landlord written notice of Tenant’s irrevocable exercise of such option, subject
to Tenant’s rescission right provided below, at least four hundred twenty-five
(425) days prior to the expiration of the Original Term, or the current
Extension Term, as applicable, and provided further that at both the time of the
giving such notice and at the time of the commencement of the applicable
Extension Term: (a) the Lease is in full force and effect, (b) Tenant is not in
default, beyond applicable notice and cure periods, in the performance or
observance of any of the material terms and provisions of this Lease on the part
of the Tenant to be performed or observed, and (c) Tenant has neither assigned
the Lease nor sublet more than thirty-three percent (33%) of the Premises for a
term of more than three (3) years (other than a Permitted Transfer (defined
below)). Prior to the exercise by Tenant of such option, the expression “Term”
shall mean the Original Term, and after the exercise by Tenant of each option,
the expression “Term” shall mean the Original Term as it has been extended by
the Extension Term. All the terms, covenants, conditions, provisions and
agreements in the Lease contained shall be applicable to each Extension Term,
except that (i) the Annual Fixed Rent shall be as set forth below, (ii) no
tenant allowance or other concessions shall be paid to Tenant, and (iii) in no
event shall Tenant have the right to extend the Term for more than two
(2) Extension Terms. If Tenant shall give notice of its exercise of said option
to extend in the manner and within the time period provided aforesaid, the Term
shall be extended upon the giving of such

 

4



--------------------------------------------------------------------------------

notice without the requirement of any further action on the part of either
Landlord or Tenant. If Tenant shall fail to give timely notice of the exercise
of any such option as aforesaid, Tenant shall have no right to extend the Term
of this Lease, time being of the essence of the foregoing provisions.

 

2.3.2 The Annual Fixed Rent payable during each Extension Term shall be the
amount which is the greater of (i) the Annual Fixed Rent payable for the last
year of the then current Term and (ii) ninety-five (95%) percent of the Fair
Market Rent for the Premises, as determined below, as of the commencement of the
Extension Term. If for any reason the Annual Fixed Rent payable during the
Extension Term has not been determined as of the commencement of the Extension
Term, until the Annual Fixed Rent for the Extension Term is determined Tenant
shall pay Annual Fixed Rent at a rate equal to the amount proposed by Landlord
in Landlord’s Rent Notice (defined below). Within ten (10) days after
determination of the Annual Fixed Rent Rate in accordance with the provisions
hereof, an appropriate adjustment, if any, shall be made between Landlord and
Tenant.

 

For purposes hereof, the “Fair Market Rent” shall mean the fair rent for direct
leases of similar class office and research and development space in the Route
128/southern suburban area for the applicable period, free and clear of this
Lease, as of the commencement of the applicable Extension Term, under market
conditions then existing, taking into account all relevant factors and
considerations for a market lease transaction. Fair Market Rent shall be
determined pursuant to the following provisions:

 

2.3.3 Landlord shall give Tenant notice of its determination of the Fair Market
Rent for the Premises for the applicable period by the date which is three
hundred ninety-five (395) days prior to the commencement of the Extension Term
(“Landlord’s Rent Notice”). If Tenant is unwilling to accept Landlord’s estimate
of the Fair Market Rent for the Premises as set forth in Landlord’s Rent Notice,
and the parties are unable to reach agreement thereon within thirty (30) days
after the delivery of Landlord’s Rent Notice, then within thirty (30) days after
delivery of Landlord’s Rent Notice, Tenant may either (i) irrevocably rescind
Tenant’s exercise of the Extension Term by written notice to Landlord (a
“Rescission Notice”), or (ii) give notice that Fair Market Rent shall be
determined in accordance with the Appraisal Process (hereafter defined) (a
“Tenant’s Rent Notice”). If Tenant does not give a Tenant’s Rent Notice or a
Rescission Notice within such thirty (30) day period, Tenant shall be deemed to
have agreed with Landlord’s determination of the Fair Market Rent. If Tenant
gives a Tenant’s Rent Notice, the Fair Market Rent shall be determined by the
appraisal process (the “Appraisal Process”) set forth in subparagraph 2.3.4
below. Within twenty days of Tenant giving a Tenant’s Rent Notice, both Tenant
and Landlord shall appoint an Appraiser. The Fair Market Rent determination
pursuant to Section 2.3 shall be binding on both Landlord and Tenant. If one
party appoints an Appraiser and the other party fails to appoint an Appraiser
within such time period, the party which failed to appoint an Appraiser may be
given notice of such failure, and if such failure continues for ten
(10) business days after such notice, Fair Market Rent shall be determined by
the single Appraiser who has been appointed.

 

2.3.4 If Tenant shall timely give a Tenant’s Rent Notice, the following
procedures shall apply to such determination:

 

5



--------------------------------------------------------------------------------

(a) “Appraiser” shall mean a disinterested real estate professional of
recognized competence in the greater Boston area to determine Fair Market Rent
who has at least ten (10) years experience in the leasing or appraising of
comparable properties in the Route 128/southern suburban area. If the two
Appraisers are appointed by the parties as stated in this Section, such
Appraisers shall meet promptly and attempt to set the Fair Market Rent. If such
Appraisers are unable to agree within thirty (30) days after appointment of the
second Appraiser, the two Appraisers shall within ten (10) days after the
expiration of such 30-day period, appoint a third Appraiser satisfying the above
qualifications. If the two Appraisers cannot agree on a third Appraiser, they
shall immediately apply to the President of the Greater Boston Real Estate Board
or, if the same refuses to act, to a court of competent jurisdiction, to select
a third Appraiser satisfying the above qualifications. The third Appraiser,
however selected, shall not have acted previously in any capacity in the prior
seven (7) years for either Landlord or Tenant. Each party shall bear the costs
of its own Appraiser and one-half of the cost of the third Appraiser.

 

(b) The third Appraiser shall conduct his own investigation of the Fair Market
Rent, shall consider relevant information supplied to him by Landlord or Tenant
within twenty (20) days of his appointment, and shall be instructed not to
advise either party of his determination of the Fair Market Rent except as
follows: When the third Appraiser has made his determination, which shall occur
no sooner than twenty-one (21) days and no later than thirty (30) days after the
selection of the third Appraiser, he shall so advise Landlord and Tenant and
shall establish a date, at least five (5) days after the giving of notice by the
third Appraiser to Landlord and Tenant, on which he shall disclose at a meeting
his determination of the Fair Market Rent. Such meeting shall take place in the
third Appraiser’s office unless otherwise agreed by the parties. After having
initialed a paper on which his determination of Fair Market Rent is set forth,
the third Appraiser shall place his determination of the Fair Market Rent in a
sealed envelope. Landlord’s Appraiser and Tenant’s Appraiser shall each set
forth their determination of Fair Market Rent on a paper, initial the same and
place them in sealed envelopes. Each of the three envelopes shall be marked with
the name of the party whose determination is inside the envelope.

 

In the presence of the third Appraiser, the determination of the Fair Market
Rent by Landlord’s Appraiser and Tenant’s Appraiser shall be opened and
examined. If the higher of the two determinations is 105% or less of the amount
set forth in the lower determination, the average of the two determinations
shall be the Fair Market Rent, the envelope containing the determination of the
Fair Market Rent by the third Appraiser shall be destroyed, and the third
Appraiser shall be instructed not to disclose his determination. If either
party’s envelope is blank, or does not set forth a determination of Fair Market
Rent, the determination of the other party shall prevail and be treated as the
Fair Market Rent. If the higher of the two determinations is more than 105% of
the amount of the lower determination, the envelope containing the third
Appraiser’s determination shall be opened. If the value determined by the third
Appraiser is the average of the values proposed by Landlord’s Appraiser and
Tenant’s Appraiser, the third Appraiser’s determination of Fair Market Rent
shall be the Fair Market Rent. If such is not the case, Fair Market Rent shall
be the average of (a) the Fair Market Rent proposed by the third

 

6



--------------------------------------------------------------------------------

Appraiser and (b) the Fair Market Rent proposed by either Landlord’s Appraiser
or Tenant’s Appraiser, whichever is closest to the determination of Fair Market
Rent by the third Appraiser.

 

2.4 Right of First Offer.

 

Subject to the rights of Instron Corporation, or its successors and assigns
(“Instron”), under that certain Net Lease by and between Instron and Landlord
dated August 2, 2004 and evidenced by that certain Notice of Lease dated
August 2, 2004 and recorded with the Norfolk Registry of Deeds in Book 22034,
Page 118 (the “Instron Lease”), Landlord hereby grants to Tenant a one-time
right of first offer with respect to the First Offer Space (hereinafter
defined), pursuant to the provisions of this Section 2.4. For purposes hereof,
the “First Offer Space” shall mean all rentable space in the Building not
demised to Tenant by this Lease.

 

The first time during the Term of this Lease any First Offer Space shall become
“Available” (meaning that Landlord desires to lease to third parties any First
Offer Space and such space is not leased by Landlord to Instron), and if at such
time (i) the Lease is in full force and effect, (ii) Tenant is not in default,
beyond any applicable notice and cure periods, in the performance or observance
of any of the material terms or provisions of this Lease on the part of the
Tenant to be performed or observed, and (iii) Tenant has neither assigned the
Lease nor sublet more than thirty-three percent (33%) of the Premises for a term
of more than three (3) years (other than a Permitted Transfer (defined below)),
then Landlord shall offer in writing to lease such First Offer Space to Tenant
(the “Offer Notice”) on such terms and conditions (including without limitation,
rent, term and tenant concessions) as are determined by Landlord in its sole
discretion (the “First Offer”). The foregoing covenant shall not prohibit
Landlord from marketing First Offer Space at the same time Tenant is considering
the First Offer from Landlord, provided that Landlord shall not enter a binding
lease of space subject to the First Offer until Tenant rejects or is deemed to
have rejected the First Offer. If Tenant rejects the First Offer by notice to
Landlord or does not accept the First Offer by written notice to Landlord within
five (5) business days of the date the Offer Notice is given to Tenant, the
First Offer shall conclusively be deemed to have been rejected by Tenant;
thereafter, Landlord shall be free to lease such space to other parties;
provided, however, (A) Landlord agrees not to enter into a lease of such space
if the rent under such lease would be less than ninety percent (90%) of the rent
in Landlord’s First Offer to Tenant, or if the value of the tenant concessions
under such lease would be more than 110% of the value of the tenant concessions
in Landlord’s First Offer to Tenant, without first again offering the subject
space to Tenant pursuant to the foregoing procedure, and (B) if Landlord has not
entered into a lease within 270 days following the rejection or deemed rejection
by Tenant of Landlord’s First Offer for such space, then the provisions of this
Section 2.4 shall apply to Landlord and Tenant with respect to the previously
offered and unleased space as if such unleased space had not been offered to
Tenant.

 

Notwithstanding any provision herein to the contrary, Landlord shall have no
obligation to make the First Offer to Tenant under this Section 2.4 if at such
time as the First Offer would otherwise be required to be made hereunder there
are 364 or fewer days remaining in the Term, as the same may have been extended
at such time.

 

7



--------------------------------------------------------------------------------

If Tenant timely accepts the First Offer pursuant to the provisions hereof,
Tenant and Landlord shall execute and deliver to each other within 30 days
following Tenant’s acceptance of the First Offer, a lease substantially in the
form of this Lease, modified to reflect the terms set out in the Offer Notice
(the “First Offer Lease”), provided that, except to the extent contained in the
Offer Notice, it is agreed that Landlord will not be obligated to undertake any
tenant improvements or provide a tenant allowance therefor, and there will be no
extension, expansion or first offer rights in the First Offer Lease.

 

Landlord’s failure to deliver and any delay in delivering any First Offer Space
for any reason beyond Landlord’s control (including, without limitation, the
continued occupancy of any such space by a prior occupant thereof or the holding
over of any tenant whose lease has expired or been terminated) shall not give
rise to any liability of Landlord hereunder, and shall not affect the full force
and validity of this Lease; provided however (i) Landlord shall diligently use
reasonable efforts to remove the cause for delay in delivering the First Offer
Space, including institution of a summary process action against any tenant
which wrongfully holds over for more than sixty (60) days, and (ii) that it
shall relieve Tenant of any liability under the First Offer Lease until the
First Offer Space is delivered to Tenant, and provided further that if such
space is not delivered within six months after the estimated delivery date
stated in the First Offer Notice, Tenant may, at its exclusive remedy for such
space not being so delivered, in the thirty (30) day period after such six month
period, terminate the First Offer Lease by notice to Landlord. Any and all
portions of the First Offer Space for which Tenant validly accepts Landlord’s
offer and executes a First Offer Lease or amendment to this Lease, as the case
may be, as set forth herein shall be delivered to Tenant, broom clean and free
of all occupants, in its then “As Is,” “Where Is” condition, with all faults and
without representation, warranty or guaranty of any kind by Landlord to Tenant,
except to the extent otherwise provided in the Offer Notice. Time is of the
essence with respect to the provisions hereof.

 

ARTICLE III

Initial Construction Work

 

3.1 Condition of Premises; Base Building Work. Except as expressly set forth in
this Lease, Tenant acknowledges that it has had an opportunity to inspect the
Premises, and the Premises are leased to Tenant in their “AS-IS,” “WHERE IS”
condition, without representation, warranty or guaranty of any kind.

 

Notwithstanding the foregoing, subject to the following provisions, Landlord, at
Landlord’s sole expense, shall complete the renovation of the Building (the
“Base Building Work”) in accordance with the “Base Building Work Plans”
(hereafter defined).

 

3.2 Tenant’s Initial Construction Work; Tenant Delays. Subject to the provisions
hereof, Landlord shall undertake the work described in the “Plans” (hereafter
defined) to prepare the Premises for Tenant’s use and occupancy (“Tenant’s
Initial Construction Work”) using contractors and subcontractors selected by
Landlord, at Tenant’s cost and expense.

 

Attached hereto as Exhibit D is a list of plans and Outline Specifications,
which includes a chart entitled “825 University Avenue, Mechanical, Electrical,
Plumbing and Fire Protection

 

8



--------------------------------------------------------------------------------

Allocation of Responsibility Between Landlord and Tenant Work” (the “MEPFP
Chart”). For purposes hereof, “Base Building Work Plans” shall mean the plans
(or parts thereof) listed in Exhibit D and the work described in the Outline
Specifications attached as part of Exhibit D which appear under the headings
“Architectural”, “Building Core”, “Structural” and “Site Logistics”, and those
portions of the work under the heading “Mechanical, Electrical, Plumbing/Fire
Protection” which are allocated to “Landlord” on the MEPFP Chart. For purposes
hereof, “Plans” showing Tenant’s Initial Construction Work shall mean the plans
(or parts thereof) listed in Exhibit D and the work described in the Outline
Specifications attached as part of Exhibit D which are not Base Building Work
Plans as defined in the immediately preceding sentence.

 

Landlord and Tenant acknowledge that the Plans for Tenant’s Initial Construction
Work are schematic plans and will evolve following execution of this Lease.
Tenant shall be entitled to attend the design meetings which Landlord has with
the architect leading to the preparation of the subsequent sets of Plans for
Tenant’s Initial Construction Work listed on Exhibit J, and in connection
therewith Landlord shall cause Tenant’s reasonable comments to be incorporated
in the preparation of such plans. Tenant shall review subsequent sets of Plans
for Tenant’s Initial Construction Work listed on Exhibit J as they evolve for
the purpose of identifying any inconsistency between the Plans and such
subsequent sets and any item shown on any subsequent set which is not a logical
evolution of the Plans or any subsequently approved prior set (collectively,
“Inconsistencies”). Failure of Tenant to, with specificity in writing, identify
any Inconsistencies and to request modification within five (5) business days of
receipt of such subsequent sets shall constitute deemed acknowledgement that
such subsequent sets are consistent, and any later identification of
Inconsistencies which delays construction, or any later request for
modification, shall constitute a Tenant Delay. Notwithstanding the foregoing,
Landlord and Tenant hereby agree that the plan changes and scope changes
described as “Value Engineering Scope Changes” on Exhibit K will not result, and
have not resulted, in a Tenant Delay, and shall be deemed a part of Tenant’s
Initial Construction Work (it being acknowledged that such changes have not yet
been incorporated into the Plans).

 

A pricing estimate for Tenant’s Initial Construction Work is attached hereto as
Exhibit K. Landlord shall use reasonable efforts to enter into a guaranteed
maximum price construction contract for Tenant’s Initial Construction Work in
accordance with the attached estimate within thirty (30) days hereof, which
contract shall include allowances, assumptions, provisions for unforeseen
circumstances and similar customary provisions which may result in costs in
excess of the guaranteed maximum price. Nothing contained herein shall be
construed as a guaranty by Landlord as to the actual costs which will be
incurred for the Tenant’s Initial Construction Work. Landlord agrees to provide
Tenant with a copy of such contract promptly after its execution. Landlord also
agrees that the contract it enters into for the Base Building Work will be
substantially the same as the contract for the Tenant’s Initial Construction
Work and Landlord, on request, shall provide a copy (with proprietary
information redacted) of the contract for the Base Building Work.

 

Tenant shall have the right, in accordance herewith, to submit for Landlord’s
approval change proposals to the Plans (each, a “Change Proposal”). Landlord
agrees to respond to any such Change Proposal within seven (7) business days
after the submission thereof by Tenant,

 

9



--------------------------------------------------------------------------------

advising Tenant of any anticipated increase in costs (“Change Order Costs”)
associated with such Change Proposal, including a reasonable breakdown of
estimated hard and soft costs, as well as an estimate of any delay which would
likely result in the completion of Tenant’s Initial Construction Work if a
Change Proposal is made pursuant thereto (“Landlord’s Change Order Response”).
Tenant shall have the right to then approve or withdraw such Change Proposal
within five (5) business days after receipt of such Landlord’s Change Order
Response. If Tenant fails to respond to Landlord’s Change Order Response within
such five (5) business day period, such Change Proposal shall be deemed
withdrawn. If Tenant approves such Change Proposal, then such Change Proposal
shall be deemed a “Change Order” hereunder and if the Change Order is made, then
the Change Order Costs associated with the Change Order shall be paid by Tenant
to Landlord as Additional Rent in the same manner that TI Cost is paid, and
Landlord shall perform such Change Order. Landlord agrees to make available to
Tenant on request on an “open book” basis all relevant information from the
general contractor regarding the additional costs and fees incurred as a result
of any Change Order. Tenant covenants that if Tenant Delay (hereafter defined)
shall delay commencement of the Term for more than sixty (60) days, the
obligation to pay Annual Fixed Rent or Additional Rent shall commence upon the
sixty-first (61st) day of delay even if the Term Commencement Date has not
occurred, regardless of the reason for such Tenant Delay or whether or not it is
within the control of Tenant. Solely for the purposes of determining the
obligation to pay Annual Fixed Rent and Additional Rent, Tenant’s Initial
Construction Work shall be deemed substantially completed as of the date when
Tenant’s Initial Construction Work would have been substantially completed but
for any Tenant Delays, as determined by Landlord in the exercise of its good
faith business judgment, but the foregoing shall not relieve Landlord of the
obligation to diligently pursue and complete Tenant’s Initial Construction Work.
A Tenant Delay shall mean (i) Tenant’s failure to timely to respond to any
request for information or clarification from Landlord, Landlord’s architect or
Landlord’s contractor within four (4) business days, unless another time period
is otherwise specified herein, (Landlord agrees to give notice to Tenant
promptly after such failure, but a Tenant Delay pursuant to this subsection
(i) shall commence to accrue upon the expiration of the 4-business day period),
or (ii) Tenant’s failure to pay the TI Cost in accordance with this Section 3.2
to the extent the same results in an actual delay in the completion of the
Tenant’s Initial Construction Work, or (iii) any delay due to changes,
alterations or additions required or made by Tenant to the Plans, including,
without limitation, Change Orders.

 

Tenant shall pay all actual costs incurred by Landlord in completing Tenant’s
Initial Construction Work (including all design and engineering costs) (the “TI
Cost”), provided that design and engineering costs shall not exceed those
payable under the proposal from Spagnolo Gisness & Associates dated October 12,
2005, a copy of which has been provided to Tenant, provided that such costs may
increase due to the increase in square footage of the Premises of approximately
2,630 s.f., and provided further that if there are changes to the scope of work
or Change Orders which increase the actual cost to Landlord, Tenant shall be
responsible for such increased cost. Landlord shall, from time to time, but not
more than monthly, deliver to Tenant a notice of reimbursement setting forth the
amount due to third parties in connection with Tenant’s Initial Construction
Work (a “Requisition”). Such Requisition for payment shall contain copies of
invoices or other evidence of the costs incurred. Tenant shall pay to Landlord
an amount equal to the amount due under each Requisition as Additional Rent
within fifteen (15) days. Upon completion of Tenant’s Initial Construction Work,
Landlord shall provide copies of lien

 

10



--------------------------------------------------------------------------------

waivers from all contractors, subcontractors and suppliers performing Tenant’s
Initial Construction Work, and a notice to Tenant setting forth in reasonable
detail the total cost of Tenant’s Initial Construction Work, together with the
balance, if any owed by Tenant to Landlord or the amount of any credit to which
Tenant is entitled, but the failure to provide any lien waivers shall not excuse
Tenant’s obligation to timely pay the balance owed by Tenant to Landlord. If
Tenant owes a balance to Landlord, Tenant shall pay such amount to Landlord
within fifteen (15) days of such notice. If Tenant is entitled to a credit, such
amount shall be paid to Tenant with the delivery of such notice.

 

Landlord agrees to use reasonable efforts and due diligence to have the Base
Building Work and Tenant’s Initial Construction Work (collectively, the “Work”)
substantially completed by July 1, 2006, subject to delays beyond Landlord’s
reasonable control and Tenant Delays. Landlord shall perform (i) the Base
Building Work in a good and workmanlike manner and in compliance with all
applicable Laws (as defined in Section 5.1.4 below), at Landlord’s sole cost and
expense, and (ii) Tenant’s Initial Construction Work in a good and workmanlike
manner and in compliance with all applicable Laws (as defined in Section 5.1.4
below), at Tenant’s sole cost and expense, but Tenant shall not be obligated to
incur any expense in order to bring the Premises into compliance with applicable
Laws which the Premises do not comply with as of the date hereof, and Landlord
shall be responsible for the same (except to the extent Tenant is obligated to
pay for Tenant’s Initial Construction Work, some of which will include code
compliance matters). Landlord shall in no event be liable to Tenant or any other
party, and Tenant’s obligations shall not be reduced hereunder in the event such
construction work is not substantially completed by such date, provided that
Landlord continues to use reasonable efforts and due diligence to complete such
work. In the event Landlord is unable to deliver possession of the Premises with
the Work substantially complete and all systems serving the same in good and
operational condition on July 1, 2006, subject to Tenant Delay, the Term
Commencement Date shall be delayed until Landlord is able to deliver the
Premises in such condition. Landlord agrees to continue to use reasonable
efforts and due diligence to complete the Work, but Tenant shall have no right
to terminate this Lease if Landlord fails to deliver the Premises by such date.
In the event the Term Commencement Date does not occur by December 31, 2007 (the
“Outside Date,” which date shall be extended by delays attributable to Tenant
Delay but not due to Force Majeure Events), Tenant may, as Tenant’s exclusive
remedy for late delivery of the Premises, terminate this Lease by written notice
to Landlord within thirty (30) days after the Outside Date.

 

Tenant’s Initial Construction Work and the Base Building Work shall be deemed
substantially completed on the later of (i) the date the same is completed as
determined in good faith by Landlord’s architect, with the exception of minor
items which would not interfere with Tenant’s business operations at or access
to the Premises (collectively, “Punch List Items”), and (ii) a temporary
Certificate of Occupancy for the Premises is issued for the Permitted Uses.
Landlord agrees to complete all Punch List Items within forty-five (45) days of
substantial completion of Tenant’s Initial Construction Work. Landlord agrees to
diligently pursue the issuance of a permanent Certificate of Occupancy for the
Premises and to indemnify and hold Tenant harmless against any direct (but not
consequential) damages Tenant suffers in the event that the temporary
Certificate of Occupancy is revoked, unless such revocation is due to the
negligence or misconduct of Tenant, provided that Tenant agrees to accept
reasonable alternate

 

11



--------------------------------------------------------------------------------

space from Landlord (if Landlord arranges for the same to be available) in order
to mitigate the direct damages incurred by Tenant.

 

3.3 Contractor Warranties. Landlord shall obtain from the general contractor(s)
performing the Base Building Work and Tenant’s Initial Construction Work and
from the applicable subcontractor performing portions thereof, construction
warranties that for a commercially reasonable period (but no less than one year)
such work shall be free of material defects in workmanship and materials and
conforms in all material respects to Exhibits D and D-1, as applicable, and
commercially reasonable warranties on all newly installed or updated systems
which serve the Premises jointly with other parts of the Building or
exclusively. Upon receipt of notice from Tenant, Landlord agrees diligently to
pursue the correction of any defective items of the Base Building Work and
Tenant’s Initial Construction Work which are incomplete or do not conform to the
Exhibits, and of all warranty claims on the systems (the “Warranty Work”), the
cost of which pursuit shall be the responsibility of Landlord in connection with
the Base Building Work and of Tenant in connection with Tenant’s Initial
Construction Work, and Tenant shall pay such cost as Additional Rent upon
Landlord’s invoice therefor.

 

ARTICLE IV

Rent

 

4.1 Annual Fixed Rent. Tenant covenants and agrees to pay rent to Landlord at
the Original Address of Landlord or at such other place or to such other person
or entity as Landlord may by notice to Tenant from time to time direct, Annual
Fixed Rent, in equal installments of 1/12th of the Annual Fixed Rent in advance
on the first day of each calendar month included in the Term from and after the
Term Commencement Date; and for any portion of a calendar month at the beginning
or end of the Term, at that rate payable for such portion of such calendar
month.

 

4.2 Additional Rent. Annual Fixed Rent reserved in this Lease is NET of
utilities, cleaning, taxes and costs of Landlord’s Services, all as more
particularly set forth herein except as expressly otherwise provided herein. In
order that the Annual Fixed Rent shall be so net to Landlord, Tenant covenants
and agrees to pay the following, as Additional Rent from and after the Term
Commencement Date:

 

4.2.1 Real Estate Taxes. Tenant shall pay to Landlord in accordance with
Section 4.2.6 below: (i) Tenant’s Share of all taxes, assessments (special or
otherwise), levies, fees, water and sewer rents and charges, and all other
government levies and charges, general and special, ordinary and extraordinary,
foreseen and unforeseen, which are, at any time during the Term hereof, payable,
imposed or levied upon or assessed against the Building and the Lot, or against
any Annual Fixed Rent, Additional Rent or other rent of any kind or nature
payable to Landlord by Tenant on account of the ownership, leasing or operation
of the Building or Lot, or which arise on account of or in respect of the
ownership, development, leasing, operation, or use of the Building or Lot,
excluding interest and penalties not attributable to Tenant’s default, and
(ii) all charges for utilities furnished to the Premises which may become a lien
on the Premises (collectively “taxes and assessments” or if singular “tax or
assessment”); provided that for any fraction of a tax or assessment period, or
installment period thereof, included in the Term at the

 

 

 

12



--------------------------------------------------------------------------------

beginning or end thereof, Tenant shall pay to Landlord, within 20 days after
receipt of invoice therefor, Tenant’s Share of the fraction of taxes and
assessments so levied or assessed or becoming payable which is allocable to such
included period, and provided further that Landlord shall elect to pay any
special assessment over the maximum time period permitted by law. Taxes shall
not include penalties or interest for the late payment of taxes or assessments,
unless such late payment is attributable to an act or omission of Tenant. The
amount of special taxes or special assessments shall be limited to the amount of
the installment (plus any interest, other than penalty interest, payable
thereon) of such special tax or special assessment required to be paid during
the year in respect of which such taxes are being determined.

 

In the event that at any time Tenant is liable for the payment of real estate
taxes and the Lot has not been recognized as a separate tax lot as shown on the
Subdivision Plan, the real estate taxes for which Tenant shall be responsible
for Tenant’s Share shall be calculated on the basis of (a) 100% of the real
estate taxes on the Building, and (b) 44% of the real estate taxes on the
original land area of approximately 47.15 acres. The parties further acknowledge
that the Park Covenants provide in certain circumstances for an allocation of
real estate taxes among lots in the event of a subdivision, and in the event of
such allocation, the real estate taxes for which Tenant is responsible hereunder
shall reflect any such allocation.

 

Landlord agrees diligently to pursue, and use good faith efforts to obtain from
the Town of Norwood, an amendment to the existing Tax Increment Financing
Agreement (the “TIF Agreement”) based upon Tenant’s intended occupancy of the
Building. The failure to obtain an amendment to the TIF Agreement for any reason
shall not modify in any way Tenant’s obligations hereunder. However, if an
amendment to the TIF Agreement is obtained on behalf of Tenant, real estate
taxes payable hereunder by Tenant shall be equitably adjusted so that Tenant
receives one hundred (100%) percent of the benefit of such TIF Agreement
allocable to the Premises contemporaneously with the time periods during which
such benefits are realized. Conversely, if a separate or amended TIF Agreement
is or has been obtained for any other tenant from time to time, Tenant shall not
share in any benefit therefrom in the calculation of real estate taxes payable
by Tenant.

 

Landlord shall be responsible for all of its costs and expenses associated with
attempting to obtain an amendment to the TIF Agreement for Tenant. Landlord
shall keep Tenant informed of the progress of its efforts to obtain an amendment
to the TIF Agreement, and Tenant agrees, upon request of Landlord, to reasonably
cooperate with and provide information to Landlord in connection with Landlord’s
effort to obtain an amendment to the TIF Agreement for Tenant.

 

Nothing contained in this Lease shall, however, require Tenant to pay any
franchise, corporate, estate, inheritance, succession capital levy or transfer
tax of Landlord, or any income, profits or revenue tax or charge upon the rent
payable by Tenant under this Lease unless (a) such tax is imposed, levied or
assessed in substitution for any other tax or assessment which Tenant is
required to pay pursuant to this Section 4.2.l, or (b) if at any time during the
Term of this Lease, the method of taxation shall be changed such that in lieu of
taxes now payable there shall be levied, assessed or imposed on Landlord a
capital levy or other tax directly on the rents received from the Premises
and/or any tax or assessment measured by or based, in

 

13



--------------------------------------------------------------------------------

whole or in part, upon such rents or measured in whole or in part by income from
the Premises (if in computing such rents or income there is not allowable as a
deduction for the taxable year substantially all of the depreciation or interest
deductions allowed for federal income tax purposes for the taxable year), or
upon the value of the Premises or any present or future improvement or
improvements on the Premises, in which case all such taxes and assessments or
the part thereof so measured or based (“Substitute Taxes”), shall be payable by
Tenant, provided however, Tenant’s obligation with respect to the aforesaid
Substitute Taxes shall be limited to the amount thereof as computed at the rates
that would be payable if the Premises were the only property of Landlord, and,
in any event, Tenant shall only pay Tenant’s Share of any such Substitute Taxes
assessed against the Building and the Lot in accordance with the second
paragraph of Section 4.2.1. Landlord shall promptly furnish to Tenant (i) copies
of all tax bills concerning the Premises, Building or Lot, and (ii) a copy of
any notice of any public, special or betterment assessment received by Landlord
concerning the Premises, Building or Lot, as and when received in each case.

 

4.2.2 Tax Fund Payments. At Landlord’s election, Tenant shall as Additional
Rent, in accordance with the terms of Section 4.2.6 below, make tax fund
payments to Landlord. “Tax fund payments” refer to such payments as Landlord
shall reasonably determine (based on the most recently available information
regarding estimated or actual taxes from time to time) to be sufficient to
provide in the aggregate a fund adequate to pay Tenant’s Share of all taxes and
assessments referred to in Section 4.2.1 when they become due and payable. If
the aggregate of said tax fund payments is not adequate to pay all of Tenant’s
Share of said taxes and assessments, Tenant shall pay to Landlord the amount by
which such aggregate is less than the amount of Tenant’s Share of all said taxes
and assessments, such payment to be made on or before twenty (20) days after
receipt by Tenant of notice from Landlord of such amount. Any balance remaining
after such payment by Landlord shall be returned to Tenant annually. In the
event of any Default under the terms of this Lease, any part or all of said
reserve fund may, at the election of Landlord, be applied to any of Tenant’s
obligations under this Lease and the balance shall be returned to Tenant
forthwith.

 

4.2.3 Insurance. Commencing upon execution of this Lease, Tenant shall take out
and maintain from the Term Commencement Date, or earlier if Tenant exercises
Tenant’s right of access under Section 2.2, and during the Term the following
insurance, the premiums under which shall be paid by Tenant directly to such
insurer.

 

4.2.3.1 Commercial General Liability insurance, written on an occurrence form,
naming Landlord, its property manager, or any mortgagee of which Landlord
notifies Tenant as an additional insured and with such additional insureds as
Landlord from time to time may designate by notice to Tenant, in amounts which
shall, at the beginning of the Term, be at least equal to the limits set forth
in Section 1.1, and, from time to time during the Term upon no less than ninety
(90) days’ prior notice of an increase, shall be for such higher limits, if any,
as are commercially reasonable and customarily carried in the area in which the
Premises are located on property similar to the Premises and used for similar
purposes; and worker’s compensation insurance with statutory limits and
Employers’ Liability insurance with limits of $1,000,000 each accident,
$1,000,000 each disease and $1,000,000 policy limit (as such limits may
reasonably be increased by Landlord based upon amounts customarily carried in
the area in

 

14



--------------------------------------------------------------------------------

which the Premises are located covering all of Tenant’s employees working on the
Premises. Tenant’s Commercial General Liability insurance policy shall include
an endorsement providing that the insurance afforded under Tenant’s policy is
primary insurance with respect to Landlord, and such other additional insureds
as Landlord may designate, and that any other insurance maintained by Landlord
is excess and non-contributing with the insurance required hereunder.

 

4.2.3.2 (i) “All Risk” or Special Form property insurance including, but not
limited to, fire, extended coverage, vandalism and malicious mischief coverage
upon all property owned by Tenant and located in the Building (including without
limitation all items Tenant is obligated to remove pursuant to Section 5.1.10
hereof), in the full replacement cost thereof; and (ii) Extra Expense or, if
applicable, Business Income Insurance (i.e. business interruption insurance) in
an amount sufficient to reimburse Tenant for loss of use of the Premises for a
period of at least twelve (12) months attributable to the prevention of access
to the Building or Premises as a result of the perils insured in clause
(i) above.

 

4.2.3.3 Tenant shall pay to Landlord, in accordance with Section 4.2.6 below,
Tenant’s Share of insurance premiums incurred by Landlord for the insurance
required or permitted to be carried by Landlord pursuant to the provisions of
Section 6.1(g) and shall pay 100% of any increase in insurance premiums
attributable to Tenant’s particular use of the Premises for uses other than
office and research and development laboratory consistent with Tenant’s current
research and development laboratory use as of the Date of this Lease.

 

4.2.3.4 All policies required under this Section 4.2.3 shall be obtained from
responsible companies qualified to do business in the state in which the
Premises are located and in good standing therein, which companies and the
amount of insurance allocated thereto shall be subject to Landlord’s approval,
which approved shall not be unreasonably withheld, delayed or conditioned.
Insurance companies with a current A.M. Best rating of “A-” and a Financial
Category Class IX or better are acceptable. Tenant agrees to furnish Landlord
with certificates of such insurance prior to the beginning of the Term hereof
and upon the renewal of any such policy. Each such policy shall be
non-cancelable with respect to the interest of Landlord and the holders of any
mortgages on the Premises without at least 30 days’ prior written notice
thereto. In the event provision for any such insurance is to be by a blanket
insurance policy, the policy shall allocate a specific amount of coverage to the
Premises, which allocation shall be sufficient in amount to satisfy the
requirements of this Section 4.2.3.

 

4.2.3.5 All insurance which is carried by either party with respect to the
Premises, the Building, the Lot, or to furniture, furnishings, fixtures or
equipment therein or alterations or improvements thereto, whether or not
required, shall include an appropriate clause in, or endorsement on, any
property insurance policy on the Premises or the Building and the Lot or any
personal property, fixtures or equipment located thereon or therein, pursuant to
which the insurer waives subrogation or consents to a waiver of right of
recovery in favor of either party, its respective agents or employees. Having
obtained such clauses and/or endorsements, each party hereby agrees that it will
not make any claim against or seek to recover from the other or its agents or
employees for any loss or damage to its property or the property of others
resulting from fire or other perils covered or required to be covered under the
terms of this Lease by such property insurance regardless of the cause or origin
of such loss or damage, including, but not

 

15



--------------------------------------------------------------------------------

limited to, the negligence of such other party or its agents or employees. For
purposes of this Section 4.2.3.5, Landlord and Tenant shall be deemed to have
been required to carry property insurance coverage equal to 100% of the full
replacement value of their respective property with an agreed amount
endorsement. Each party hereby waives all rights of recovery against the other
for loss or injury against which the waiving party is protected, or would have
been protected had all insurance required hereunder been maintained, by
insurance containing said non-subrogation provisions, reserving, however, any
rights with respect to any excess of loss or injury over the amount recovered by
such insurance (or over the amount which would have been recovered had all
insurance required hereunder been maintained). Tenant shall not acquire any
right to participate in the adjustment of loss or to receive insurance proceeds
from any policy of insurance carried on the Premises by Landlord for any loss to
the Landlord’s interest in the Premises, the Building or the Lot, including the
improvements thereto.

 

4.2.4 Utilities. All utilities used and consumed on the Premises shall be
separately metered or sub-metered by Landlord, at its expense, as part of the
Base Building Work. Tenant shall contract directly with and pay directly to the
proper authorities charged with the collection thereof all charges for gas,
electricity, telephone and other utilities or services (other than water and
sewer, the bill for which shall be rendered to Landlord by the Town of Norwood)
separately metered and used or consumed on the Premises, whether called charge,
tax, assessment, fee or otherwise, all such charges to be paid as the same from
time to time become due. Tenant shall pay directly to the Town of Norwood bills
for water and sewer service to the Premises promptly upon receipt thereof from
Landlord. Tenant shall pay to Landlord, in accordance with Section 4.2.6,
Tenant’s Share of all utilities for common areas and systems and any other such
utilities for the exterior of the Lot.

 

For purposes of this Section 4.2.4, Tenant acknowledges and agrees that “normal
and customary operations” shall be deemed to occur notwithstanding inconvenience
which does not materially interfere with the conduct of Tenant’s business and
that Landlord may provide temporary power or other utilities by such means as a
temporary generator, in which event no interruption or failure in the supply of
utilities to the Premises shall be deemed to have occurred.

 

4.2.5 Maintenance and Expenses. Subject to Section 4.2.6, Landlord shall
maintain, repair and replace the common areas of the Lot and the exterior and
common areas of the Building so as to keep them in good repair and in a clean
and orderly condition. Landlord shall make all repairs, alterations, additions
or replacements to the common areas of the Lot and the Building required to
maintain the same in compliance with applicable Laws. Landlord shall provide Lot
and Building maintenance and other services consistent with similar buildings in
the area (“Landlord Services”), which includes, without limitation, the
following services: maintaining in reasonably good condition all lawns and
planted areas within the Lot and the Park; maintenance and snow plowing of
parking areas, sidewalks and driveways within the Lot; cleaning of the common
facilities of the Building and the Lot, including, without limitation, exterior
(but not interior, unless requested by Tenant, and then at Tenant expense)
window cleaning; repair and maintenance (and all necessary replacement) of the
exterior of the Building (including the foundation, structure, parking lot,
exterior walls, roof and exterior windows) and all fixtures and equipment
located in the Building and not serving exclusively the Premises (including,
without limitation, plumbing and electrical fixtures and equipment not serving

 

16



--------------------------------------------------------------------------------

exclusively the Premises) so as to keep the same in good working order,
condition and repair; and maintenance of all life safety and all electrical and
other utility systems other than those serving exclusively the Premises.

 

With respect to maintenance and repair of fixtures and equipment serving
exclusively the Premises (including without limitation heating, ventilation,
plumbing, electrical, air conditioning and mechanical fixtures and equipment),
Tenant shall be responsible for maintenance and repair therefor, as provided in
Section 5.1.3. Landlord has agreed to enforce contractor warranties pursuant to
Section 3.3, but such agreement shall not relieve Tenant of its obligations
under this Section 4.2.5. Any capital replacement of such fixtures or equipment
(or any component thereof) serving exclusively the Premises shall be the
responsibility of Landlord unless due to the failure of Tenant to maintain and
repair as herein provided.

 

Tenant shall pay to Landlord, as Additional Rent, in accordance with
Section 4.2.6, Tenant’s Share of the charges actually incurred by Landlord for
Landlord’s Services, including any commercially reasonable management fee
(provided the same shall not exceed three (3%) percent of gross rent for the
Building), and commercially reasonable Building labor expenses, but excluding
any charge for Landlord’s general overhead and administrative costs, and
excluding charges for replacement (as opposed to maintenance and repair) of
building foundation, structure, parking lot, exterior walls and roof. There
shall be included in Additional Rent the cost of any capital item installed by
Landlord (i) which is reasonably projected by Landlord in good faith based on
engineering estimates to reduce Additional Rent or (ii) which is required to be
installed by Landlord pursuant to Section 5.1.4 in order to comply with a legal
requirement or interpretation thereof first arising after the Date of this
Lease, in each case as amortized over the reasonable projected useful life of
the item, with interest at the rate of interest charged to Landlord (or, if
Landlord does not finance such item, the rate that Landlord reasonably
determines would have been charged had Landlord financed such item). In no event
shall the charges actually incurred by Landlord for Landlord’s Services of which
Tenant pays Tenant’s Share include any of the following: (a) interest or
amortization payments of any mortgage on the Building or the Lot; (b) expenses
incurred in refinancing the Building or the Lot; (c) any cost or expenditure for
which Landlord has been reimbursed by insurance proceeds or condemnation
proceeds (to the extent of the amount so reimbursed); (d) costs which have been
reimbursed under warranties provided to Landlord by contractors who have
warranty obligations; (e) costs incurred to monitor, remove, remedy, contain or
treat any Hazardous Materials on, in or about the Building or the Lot
(including, without limitation, Hazardous Materials in the ground water or
soil); (f) costs, fees and expenses associated with the formation and
administration of the ownership entity constituting Landlord, and of its
affiliates, such as costs of tax returns or appraisals (but excluding annual
financial statements);(g) payments of any rent by Landlord on account of any
ground lease of the Lot; (h) costs of work or services for particular tenants
(including Tenant) that are separately reimbursable to Landlord by such tenants;
(i) advertising, marketing costs, and leasing commissions associated with
leasing space in the Building; (j) costs of so-called leasehold improvements to
rentable areas in the Building; (k) the cost of capital items, except to the
extent expressly permitted above; (l) costs for which Landlord is reimbursed by
third parties; (m) costs paid directly by individual tenants to suppliers,
including tenant electricity and telephone costs; (n) legal and accounting
expenses related to lease negotiations and enforcement of leases; (o) salaries
and other labor expenses of persons

 

17



--------------------------------------------------------------------------------

employed by or on behalf of Landlord above the level of property manager or
similar title; (p) charitable and political contributions; (q) interest or
penalties for late payment by Landlord except to the extent attributable to late
payment by Tenant; (r) compensation paid to any Building employee to the extent
that the same is not fairly allocable to the work or service provided by such
employee to Landlord’s Property; (s) any bad debt loss, rent loss or reserves
for bad debts or rent loss; (t) any expenses which are not paid or incurred in
respect of the Building or the Lot but rather in respect of other real property
owned by Landlord or affiliates of Landlord; (u) costs incurred with respect to
a sale or transfer of all or any portion of the Building or any interest therein
or in any person of whatever tier owning an interest therein; (v) amounts paid
to subsidiaries or other affiliates of Landlord for services to Landlord’s
Property to the extent only that the costs of such services exceed the costs if
such services had been rendered by an unaffiliated party; (w) depreciation,
amortization (except as otherwise expressly provided herein) and other non-cash
charges; (x) except as specifically included above, any costs of Landlord’s
general corporate and general administrative and overhead expenses; (y) costs
incurred in connection with the making of repairs or replacements which are the
obligation of another tenant or occupant of the Property; (z) costs (including,
without limitation, attorneys’ fees and disbursements) incurred in connection
with any judgment, settlement or arbitration award resulting from any negligence
of Landlord; (aa) any utility or other service used or consumed in the premises
leased or leasable to any tenant or occupant, including, without limitation,
gas, electricity, water, and sewer, if Tenant’s use or consumption of such
utility or other services is separately metered or sub-metered at the Premises
or Tenant is charged a separate amount therefore; (bb) costs of repairs,
restoration or replacements occasioned by fire or other casualty or caused by
the exercise of the right of eminent domain, whether or not insurance proceeds
or condemnation award proceeds are recovered or adequate for such purposes. In
any calendar year in which the average annual occupancy of the building is less
than ninety-five percent (95%), the cost of Landlord’s Services shall be
equitably adjusted to reflect those expenses which are variable based upon the
actual occupancy of the Building. In no event may Landlord collect more than the
amount actually incurred by Landlord in connection with the provision of
Landlord’s Services. Tenant acknowledges that Landlord Services may include
charges under the Park Covenants and that some Landlord Services, such as
snowplowing and landscaping, may be provided to the entire Park, in which event
the cost thereof shall be allocated to the Building on an equitable basis as
more particularly described in the Park Covenants, but in no event shall
(i) late fees, interest or penalties due under the Park Covenants, (ii) costs of
enforcement, administration, or breaches of, the Park Covenants, or (iii) costs
identified in, or related to, Sections 5(b) and 9(b) of the Park Covenants, be
included in the amounts due hereunder. Tenant shall be responsible for Tenant’s
Share of the cost of Landlord’s Services for the Building and the Lot. Landlord
covenants to promptly pay all amounts due from it under the Park Covenants.

 

4.2.6 Payments on Account of Taxes, Insurance, Utilities and Maintenance
Expenses. Tenant shall pay to Landlord as Additional Rent, on the first day of
each month during the Term, such amounts as Landlord may reasonably determine
based upon the Projected Budget (hereafter defined) will be sufficient to
provide in the aggregate funds adequate to pay all amounts to be paid by Tenant
to Landlord pursuant to Sections 4.2.1, 4.2.2, 4.2.3.3, the last sentence of
4.2.4 and 4.2.5 hereof, respectively, as and when such amounts become due and
payable, and all such payments under this Section shall to the extent thereof
relieve Tenant of its

 

18



--------------------------------------------------------------------------------

reimbursement obligations under said Sections. Not later than one hundred twenty
(120) days after the end of each calendar year ending during the Term and after
Lease termination, Landlord shall render a statement (“Landlord’s Statement”) in
reasonable detail, which shall be in accordance with generally accepted
accounting principles, showing for the preceding calendar year or fraction
thereof, as the case may be, the actual total cost of Landlord Services, and any
utilities, insurance and taxes payable by Tenant hereunder. With Landlord’s
Statement, Landlord shall provide to Tenant a projected budget for the
applicable year, prepared in accordance with generally acceptable accounting
procedures (the “Projected Budget”). The line items which are currently
anticipated to be on the annual Projected Budget are listed in Exhibit E, but
the same may be changed to reflect changes in law, market conditions,
unforeseeable circumstances, and matters beyond Landlord’s reasonable control
provided (i) the same are consistent with customary services provided by similar
class buildings in the areas of the Building or are required to be provided
hereunder, both parties acknowledging that such services may include any
regional transportation shuttle funded or paid for either partially or wholly by
Landlord and owners of other properties in the area of the Building, and (ii) in
no event shall the line items include the items excluded in this Article IV. An
appropriate payment by Tenant as Additional Rent (or credit by Landlord against
Tenant’s future payments on account of Landlord’s Services, Taxes, insurance and
utilities), shall be made within thirty (30) days after Landlord’s Statement is
delivered to Tenant provided that if Tenant is not in Default hereunder, at
Tenant’s request any balance owed to Tenant shall promptly be paid to Tenant
following Landlord’s delivery of Landlord’s Statement. At the end of the Term,
any balance owed to or excess paid by Tenant under this Section shall be paid to
Landlord or to Tenant, as the case may be, promptly upon the completion of the
Term.

 

4.2.7 Tenant’s Audit Rights. Upon written request of Tenant not more than once
annually, Landlord agrees to make its books and records (including, without
limitation, relevant backup materials in Landlord’s possession or control)
(collectively, the “Audit Records”) relating to Landlord’s Services and any
utilities, insurance and taxes payable by Tenant hereunder for the prior
calendar year available for examination and audit during normal business hours
at Landlord’s principal office in the greater Boston area, at its manager’s
office in the greater Boston area, or at the Building; provided that any such
examination or audit shall be by an employee of Tenant or Tenant’s certified
public accounting firm, the fees of which are not determined on a contingent
basis, shall be at Tenant’s sole cost and expense, unless such audit reveals an
overstatement of five (5%) percent or more, in which case Landlord shall pay the
costs of such audit, and may be conducted for any particular calendar year only
if a notice is sent by Tenant requesting the same not later than sixty (60) days
following delivery of Landlord’s Statement for the applicable calendar year. A
Landlord representative shall, upon reasonable notice and at reasonable times,
meet with Tenant at Landlord’s principal office or its manager’s office to
discuss the Audit Records. If Tenant’s audit discloses a discrepancy which the
parties agree (or a court of competent jurisdiction determines in a final
non-appealable order) involves an overcharge to Tenant, Landlord shall promptly
refund Tenant the overpayment by Tenant.

 

4.3 Late Payment of Rent. If any installment of Annual Fixed Rent or payment of
Additional Rent is paid (i) more than five (5) days after receipt of notice from
Landlord, which notice Landlord shall be obligated to give only twice during any
12-month period or (ii) if Landlord is not obligated to give notice pursuant to
this paragraph, more than five (5) days after

 

19



--------------------------------------------------------------------------------

the date the same was due, Tenant shall pay as Additional Rent a late fee of
four (4%) percent of the amount due. In addition, if any installment of Annual
Fixed Rent or payment of Additional Rent is not paid when due, the amount due
shall bear interest from the due date at the prime commercial rate published by
The Wall Street Journal, as it may be adjusted from time to time, plus four
percent per annum, but in no event more than the maximum rate of interest
allowed by law, the payment of which shall be Additional Rent.

 

4.4 Security Deposit.

 

Tenant shall deliver to Landlord concurrent with Tenant’s execution of this
Lease, an unconditional, clean, irrevocable, fully assignable standby letter of
credit (the “L-C”) in the amount of the Security Deposit Amount (defined below)
(the “Security Deposit”), which L-C shall be issued by Silicon Valley Bank with
an advise and confirmation by Standard Charter Bank, New York, or by Citizens
Bank, in form satisfactory to Landlord, or a domestic commercial bank with a
senior debt rating of A or better by Fitch Ratings or Standard & Poors, and a
rating of A2 or better by Moody’s, and which L-C may be presented for payment in
a location in the continental United States reasonably acceptable to Landlord.
On thirty (30) days notice Landlord may require that the L-C be replaced with an
L-C issued by a different institution acceptable to it if the creditworthiness
of the then issuing bank (with the benefit of such advise and confirmation)
materially and adversely declines, and failing such replacement, Landlord may
draw upon the L-C and hold the proceeds as an “L-C Security Deposit” (hereafter
defined). The L-C shall be substantially in form and content as attached hereto
as Exhibit F for a term of not less than one (1) year, and at the end of the
Term shall have an expiration date not earlier than sixty (60) days after the
scheduled expiration date of the Term. Tenant shall pay all expenses, points
and/or fees associated with obtaining the L-C. At Landlord’s election from time
to time, the L-C shall name Landlord and its mortgagee as co-beneficiaries.

 

The L-C shall be held by Landlord as security for the faithful performance by
Tenant of all the terms, covenants, and conditions of this Lease to be kept and
performed by Tenant during the Lease Term. If Tenant defaults with respect to
any provisions of this Lease, including, but not limited to, the provisions
relating to the payment of Annual Fixed Rent and Additional Rent, or if Tenant
fails to renew the L-C at least thirty (30) days before its then scheduled
expiration, Landlord may, but shall not be required to, draw upon all or any
portion of the L-C for payment of any Annual Fixed Rent and Additional Rent or
any other sum in default, or for the payment of any amount that Landlord spends
or becomes obligated to spend by reason of such default; or to compensate
Landlord for any other loss, cost or damage that Landlord suffers by reason of
such default. The use, application or retention of the L-C, or any portion
thereof, by Landlord shall not prevent Landlord from exercising any other right
or remedy provided by this Lease or by law. The parties agree that Landlord
shall not first be required to proceed against the L-C and the L-C shall not
operate as a limitation on any recovery to which Landlord may otherwise be
entitled. Any amount of the L-C which is drawn upon by Landlord, but is not used
or applied by Landlord, shall be held by Landlord in a segregated account and
deemed a security deposit (the “L-C Security Deposit”). If any portion of the
L-C is drawn upon, Tenant shall, within five (5) business days after written
demand therefor, reinstate the L-C to the amount then required under this Lease.
Upon Tenant’s reinstatement of the L-C to the amount required under this Lease,
Landlord shall promptly return to Tenant the amount of Landlord’s draw on the
L-C, but only to

 

20



--------------------------------------------------------------------------------

the extent Landlord has not used or is not entitled to retain the amount drawn
in accordance with this Section. The L-C, or any balance thereof after
application to any default of Tenant in accordance with this Section 4.4, shall
be returned to Tenant within sixty (60) days following the later of the
expiration of the Term or the vacating of the Premises by Tenant.

 

Upon any conveyance by Landlord of its interest under this Lease, the L-C shall
be assigned by Landlord to Landlord’s grantee or transferee and the L-C Security
Deposit shall be delivered by Landlord to Landlord’s grantee or transferee. Upon
any such assignment or delivery, Tenant hereby releases Landlord herein named of
and from any and all liability with respect to the L-C and L-C Security Deposit,
its and their application and return, and Tenant agrees to look solely to such
grantee or transferee. This provision shall also apply to subsequent grantees
and transferees.

 

As used herein, the “Security Deposit Amount” shall initially be Seven Hundred
Ninety-Four Thousand Nine Hundred Fifty-Eight and 00/100 ($794,958.00) Dollars.
Provided Tenant is not then in default hereunder of any monetary obligation or
any other obligation of which notice has been given (the “Reduction Condition”),
the Security Deposit Amount shall be reduced on the first anniversary of the
Term Commencement Date and on each succeeding anniversary of the Term
Commencement Date (each, a “Reduction Date”), provided the Reduction Condition
is satisfied, by twenty (20%) percent from the amount in the prior twelve month
period as follows, but in no event shall it ever be less than Three Hundred
Ninety-Seven Thousand Four Hundred Seventy-Nine and 00/100 ($397,479.00)
Dollars:

 

Reduction Date

--------------------------------------------------------------------------------

   Security Deposit
Amount


--------------------------------------------------------------------------------

1st anniversary of the Term Commencement Date

   $ 635,966.40

2nd anniversary of the Term Commencement Date

   $ 508,773.12

3rd anniversary of the Term Commencement Date

   $ 407,018.50

4th anniversary of the Term Commencement Date

   $ 397,479.00

 

Landlord agrees promptly to cooperate with Tenant in obtaining such reductions
in the L-C Security Deposit by means of amendment of the L-C or substitution of
the L-C and prompt return of the then existing L-C in the event of substitution.
Any out-of-pocket expenses incurred by Landlord in connection therewith may be
charged to Tenant as Additional Rent.

 

ARTICLE V

Tenant’s Additional Covenants

 

21



--------------------------------------------------------------------------------

5.1 Affirmative Covenants. Tenant covenants at its sole expense at all times
during the Term and for such prior or subsequent time as Tenant occupies the
Premises or any part thereof:

 

5.1.1 Perform Obligations. To perform promptly all of the obligations of Tenant
set forth in this Lease; and to pay when due the Annual Fixed Rent and
Additional Rent and all charges, rates and other sums which by the terms of this
Lease are to be paid by Tenant.

 

5.1.2 Use. To use the Premises only for the Permitted Uses, and from time to
time to procure all licenses and permits necessary therefor at Tenant’s sole
expense, provided that Landlord shall procure the Certificate of Occupancy for
the Premises.

 

5.1.3 Repair and Maintenance. Except as otherwise provided in Section 4.2.5 and
Article VI, to keep the interior, non-structural portions of the Premises, in at
least as good order, condition and repair as they are on the Term Commencement
Date, ordinary wear and tear and damage from fire or other casualty or taking or
by Landlord or another tenant of the Building excepted, and to provide
maintenance, repair or replacement of the same as necessary to comply with Laws
(as defined in Section 5.1.4) to the extent Tenant’s responsibility hereunder.
It is expressly understood and agreed that, except as set forth in Article III,
and performing the work described Section 4.2.5 and Section 5.1.4 and Article
VI, Landlord shall not be obligated during the term of this Lease to make any
repairs or alterations to the Premises. It is further expressly understood that,
subject to the provisions of Section 4.2.5 and the Warranty Work (as defined in
Article III) if and to the extent performed by the contractor, Tenant shall be
responsible for the maintenance and repair of HVAC, electrical, mechanical and
other utility and building service equipment exclusively serving the Premises.
Landlord hereby grants Tenant the right to access such areas of the Building
and/or Lot as are necessary to undertake Tenant’s maintenance and repair
obligations under the previous sentence, provided that Tenant gives reasonable
prior notice to Landlord and does not interfere with Landlord, any other tenant
or any work being performed in the Building or on the Lot.

 

Tenant shall, at Tenant’s sole cost and expense, employ a third party
professional janitorial service for purposes of providing daily, weekly, monthly
and annual cleaning and janitorial services to the Premises consistent with a
commercially customary standard for similar properties in the same geographical
area as the Premises.

 

5.1.4 Compliance with Law. To make all repairs, alterations, additions or
replacements to the Premises required by any law or ordinance or any order or
regulation of any public authority including without limitation the Americans
with Disabilities Act (collectively, “Laws”), subject to Landlord’s
responsibilities under Article III in connection with the Base Building Work and
Tenant’s Initial Construction Work, to the extent required as a result of
Tenant’s particular manner of use and operations (as opposed to Laws generally
applicable thereto regardless of particular use); to keep the Premises equipped
with all safety equipment so required to the extent required as a result of
Tenant’s particular manner of use and operations; to pay all municipal, county,
or state taxes assessed against personal property of any kind on or about the
Premises; subject to Landlord’s obligations hereunder, to comply with the
orders, regulations, variances, licenses and permits of or granted by
governmental authorities to Tenant

 

22



--------------------------------------------------------------------------------

with respect to zoning, building, fire, health and other codes, regulations,
ordinances or laws applicable to the condition, use or occupancy of the Premises
by Tenant, except that Tenant may defer compliance so long as the validity of
any such order, regulation, code, ordinance or law shall be contested by Tenant
in good faith and by appropriate legal proceedings, if Tenant first gives
Landlord appropriate assurance reasonably satisfactory to Landlord against any
loss, cost or expense on account thereof, and provided such contest shall not
subject Landlord to criminal penalties or civil sanctions, loss of property or
material civil liability. Tenant shall also comply with the reasonable
requirements of insurance underwriters with respect to Tenant’s business
activities in the Premises. In connection with the performance of the Base
Building Work and Tenant’s Initial Construction Work, Landlord shall be
responsible for compliance with the Americans with Disabilities Act, the cost of
which compliance in as far as it relates to Tenant’s Initial Construction Work
shall be included in Additional Rent pursuant to Sections 4.2.5 and 4.2.6.

 

5.1.5 Tenant’s Work. To procure at Tenant’s sole expense all necessary permits
and licenses before undertaking any work on the Premises; to do all such work in
compliance with the applicable provisions of Section 5.2.3 hereof, to do all
such work in a good and workmanlike manner employing materials of good quality
and so as to conform with all applicable zoning, building, fire, health and
other codes, regulations, ordinances and laws; to take necessary measures to
ensure that no liens for labor or materials will attach to the Premises with
respect to any such work; to pay promptly when due the entire cost of any work
on the Premises undertaken by Tenant so that the Premises shall at all times be
free of liens for labor and materials, except that Tenant may, in good faith and
by appropriate legal proceedings, contest the validity of any charges on account
of any such work so long as Tenant bonds over any lien arising from such
charges; to employ for such work one or more responsible contractors whose labor
will work without interference with other labor working on the Premises; to not
materially interfere with design and construction alterations in the Building by
Landlord and others; to require any such contractors to carry worker’s
compensation insurance in accordance with statutory requirements and
comprehensive public liability insurance covering such contractors on or about
the Premises in amounts that at least equal the limits set forth in Section 1.1
and to submit certificates evidencing such coverage to Landlord prior to the
commencement of such work; and to save Landlord and all other Indemnified
Parties (defined in Section 5.1.6) harmless and indemnified from all injury,
loss, claims or damage to any person or property occasioned by or growing out of
such work.

 

5.1.6 Indemnity. Tenant shall defend, with counsel approved by Landlord (which
approval shall not be unreasonably withheld or delayed) or as reasonably
required by Tenant’s insurer all actions against Landlord, any member, partner,
trustee, stockholder, officer, director, employee or beneficiary of Landlord or
any member of Landlord, holders of mortgages on the Premises, any other party
having an interest in the Premises and any property or asset manager employed by
Landlord (herein, “Indemnified Parties”) with respect to, and except to the
extent arising as a result of the negligence of willful misconduct of the
Indemnified Parties, shall pay, protect, indemnify and save harmless all
Indemnified Parties from and against, any and all liabilities, losses, damages,
costs, expenses (including reasonable attorneys’ fees and expenses), causes of
action, suits, claims, demands or judgments of any nature (a) arising from
Tenant’s use and occupancy of the Premises or any activity done or permitted or
suffered to be done by

 

23



--------------------------------------------------------------------------------

Tenant in or on the Premises, or (b) arising from (i) injury to or death of any
person, or damage to or loss of property, in the Premises, (ii) injury to or
death of any person, or damage to or loss of property occurring outside of the
Premises but on or about the Building, the Lot or the Park where and to the
extent that such injury, death or damage is determined to have resulted from the
negligence or willful misconduct of Tenant or Tenant’s agents, employees,
contractors, invitees, sublessees or assignees (in the interest of clarity,
Tenant shall be obligated to defend all Indemnified Parties against such claims
in any case, but shall not be further obligated to the extent such a claim is
not determined to have resulted from the negligence or willful misconduct of
Tenant or Tenant’s agents, employees, contractors, invitees, sublessees or
assignees), (iii) breach by Tenant of the provisions of this Lease, (iv) from
any negligence or other misconduct of Tenant or its agents, contractors,
licensees, sublessees or invitees, (v) any contest initiated by Tenant referred
to in Section 4.2.1, Section 5.1.4, or Section 5.1.5, or (vi) the use,
generation, storage or disposal of Hazardous Materials (as defined in
Section 5.2.2 hereof) on, in or about the Premises, the Building or the Lot or
any common facilities appurtenant thereto or any surrounding area by or for
Tenant or any agent, employee, contractor, licensee, sublessee or invitee of
Tenant, including, without limitation, any and all liabilities, losses, damages,
costs, expenses (including reasonable attorneys’ fees and expenses), causes of
action, suits, claims, demands or judgments of any nature arising from or
related to removal of or other remediation respecting any and all such Hazardous
Materials.

 

5.1.7 Landlord’s Right to Enter. To permit Landlord and its agents to enter the
Premises at reasonable hours upon reasonable advance notice for the purpose of
doing maintenance or making repairs or otherwise exercising its rights or
fulfilling its obligations under this Lease, and Landlord also shall have the
right to make access available at reasonable hours upon reasonable advance
notice to prospective or existing mortgagees, investors or purchasers and their
architects and contractors, and during the last twelve (12) months of the Term,
to have access to the Premises for the purpose of showing it to prospective
leasing brokers, tenants and their architects and contractors, and to keep
affixed in suitable places notices of availability of the Premises. Landlord
will use reasonable efforts to exercise its rights under this 5.1.7 in a manner
which does not unreasonably interfere with Tenant’s use of the Premises, and any
party so entering the Premises shall comply with the reasonable safety and
security requirements of Tenant.

 

Subject to the provisions of Section 2.1, Tenant acknowledges and agrees that
Landlord shall have the right to install, repair, replace, use or maintain and
relocate for service to the Premises and to other parts of the Building,
building service fixtures and equipment wherever located in the Building or on
the Lot, to alter or relocate any common facilities, provided that any altered
or relocated facilities shall be of substantially the same quality and
convenience as the facilities being altered or relocated, and to do
construction, renovation and repair work in, on or about the Lot and the Park or
the Building. Without limiting the foregoing, but subject to the provisions of
Section 2.1, any parking spaces may be temporarily relocated within the Park
from time to time by Landlord with reasonable prior written notice to Tenant,
and any parking spaces which are not in the Dedicated Parking Area may be
permanently relocated within the Park, but in no event may relocation occur to
accommodate another tenant, and roadways, driveways, landscaping, buildings,
loading docks building additions and other improvements may be constructed in,
on or about the Lot and the Park. Landlord shall not relocate any parking spaces

 

24



--------------------------------------------------------------------------------

in the Dedicated Parking Area to any location farther away from Tenant’s
entrance than they are shown on the Site Plan for more than six (6) months.
Landlord agrees not to obstruct Tenant’s access to or egress from the Premises,
to use reasonable efforts to perform or cause such work in such a manner as to
minimize any disruption to Tenant’s use and occupancy of the Premises and to
minimize any disruption to Tenant’s business (provided the foregoing shall not
be interpreted so as to require Landlord to incur overtime or similar costs).

 

5.1.8 Personal Property at Tenant’s Risk. All of the furnishings, fixtures,
equipment, effects and property of every kind, nature and description of Tenant
and of all persons claiming by, through or under Tenant which, during the
continuance of this Lease or any occupancy of the Premises by Tenant or anyone
claiming under Tenant, may be on the Premises, shall be at the sole risk and
hazard of Tenant and if the whole or any part thereof shall be destroyed or
damaged by fire, water or otherwise, or by the leakage or bursting of water
pipes, steam pipes, or other pipes, by theft or from any other cause, no part of
said loss or damage is to be charged to or to be borne by Landlord.

 

5.1.9 Payment of Landlord’s and Tenant’s Cost of Enforcement. To pay on demand
Landlord’s expenses, including reasonable attorneys’ fees, incurred in
successfully enforcing any obligation of Tenant under this Lease or in curing
any default by Tenant under this Lease as provided in Section 7.4. Landlord
shall pay to Tenant on demand Tenant’s expenses, including reasonable attorneys’
fees, incurred in successfully enforcing any obligation of Landlord under this
Lease or in curing any default by Landlord under this Lease.

 

5.1.10 Yield Up. At the expiration of the Term or earlier termination of this
Lease: to surrender all keys to the Premises, to remove all furnishings,
fixtures, equipment and other personal property now or hereafter located in the
Premises, purchased or leased by Tenant with its own funds, which are not
permanently affixed to the Building or Lot, to remove all trade fixtures and
other specialty items, to remove such installations made by Tenant as Landlord
shall have requested (such requests to be made at the time Tenant requests
Landlords approval for such installation if such approval is required, or
otherwise to be made upon request of Tenant at any time for a determination if
Landlord will require removal, or if no such request is made, at the expiration
or earlier termination of this Lease), and all Tenant’s signs wherever located,
to repair all damage caused by such removal, and to yield up the Premises
(including all installations and improvements made by Tenant, except for items
required to be removed as aforesaid) broom-clean and in the same good order and
repair in which Tenant is obliged to keep and maintain the Premises by the
provisions of this Lease, ordinary wear and tear and damage due to fire or other
casualty or taking excepted. Any property not so removed shall be deemed
abandoned and may be retained by Landlord or may be removed and disposed of by
Landlord in such manner as Landlord shall determine and Tenant shall pay
Landlord the entire cost and expense incurred by Landlord in effecting such
removal and disposition and in making any incidental repairs and replacements to
the Premises. For each day after the expiration of the Term, or the earlier
termination of this Lease, and prior to Tenant’s performance of its obligation
to yield up the Premises under this Section 5.1.10, Tenant shall pay to Landlord
as rent an amount equal to 150% of the Annual Fixed Rent in effect at the
termination of the Lease computed on a daily basis for the first sixty (60) days
of holdover, and thereafter 200% of the Annual Fixed Rent as aforesaid, together
with all Additional Rent payable with respect to each

 

25



--------------------------------------------------------------------------------

such day if this Lease were still in effect. Tenant shall further indemnify
Landlord against all loss, cost and damage resulting from Tenant’s delay in
surrendering the Premises as above provided.

 

Prior to the expiration of this Lease or within thirty (30) days after the
earlier termination thereof, Tenant shall, at Tenant’s sole cost and expense,
deliver to Landlord certifications from a reputable licensed environmental
engineer satisfactory to Landlord, which confirm that all Hazardous Materials,
excepting those, if any, either (i) existing in the Premises as of the date of
this Lease, or (ii) installed by Landlord (including, without limitation,
installation as part of the Base Building Work or Tenant’s Initial Construction
Work), have been removed from the Premises and that the Premises may be
reoccupied for office or other commercial use or renovated without (i) taking
any special precautions for such materials that Tenant, its agents, invitees,
employees and contractors have brought on to the Premises, (ii) incurring any
special costs or undertaking special procedures for disposal, investigation,
assessment, cleaning or removal of such materials that Tenant, its agents,
invitees, employees and contractors have brought on to the Premises, and
(iii) incurring regulatory requirements or giving notice in connection with such
materials that Tenant, its agents, invitees, employees and contractors have
brought on to the Premises. If Tenant fails to perform the foregoing
obligations, without limiting any other right or remedy, Landlord may perform
such obligations at Tenant’s expense, and Tenant shall promptly reimburse
Landlord upon demand for all out-of-pocket costs and expenses incurred by
Landlord in connection with such work. Tenant’s obligations hereunder shall
survive the expiration or earlier termination of this Lease.

 

5.1.11 Estoppel Certificate. Upon not less than 10 days prior notice by
Landlord, to execute, acknowledge and deliver to Landlord a statement in
writing, addressed to such party as Landlord shall designate in its notice to
Tenant, certifying that this Lease is unmodified and in full force and effect
and that Tenant has no defenses, offsets or counterclaims against its
obligations to pay the Annual Fixed Rent and Additional Rent and any other
charges and to perform its other covenants under this Lease (or, if there have
been any modifications that the same is in full force and effect as modified and
stating the modifications and, if there are any defenses, offsets or
counterclaims, setting them forth in reasonable detail), the dates to which the
Annual Fixed Rent and Additional Rent and other charges have been paid and a
statement that Landlord is not in default hereunder (or if in default, the
nature of such default, in reasonable detail), and any other matters reasonably
requested by Landlord. Any such statement delivered pursuant to this
Section 5.1.11 may be relied upon by any prospective purchaser or mortgagee of
the Premises, or any prospective assignee of any such mortgagee.

 

5.1.12 Landlord’s Expenses Re Consents. To reimburse Landlord promptly on demand
for all reasonable third party expenses incurred by Landlord in connection with
all requests by Tenant for consent or approval hereunder.

 

5.1.13 Security. To be responsible for security for persons and property located
in or going to and from the Premises, Tenant hereby acknowledging that Landlord
will not, and has not been requested to, provide any security services. Subject
to Section 5.1.5 and Section 5.2.3, Tenant may, at Tenant’s sole cost and
expense, install card access systems for its own use.

 

26



--------------------------------------------------------------------------------

5.1.14 Financial Statements. To furnish to Landlord annually within ninety
(90) days of the end of each calendar year during the Term, Tenant’s most recent
audited financial statements (including any notes to them) or, if no such
audited statements have been prepared, such other financial statements (and
notes to them) as may have been most recently prepared by an independent
certified public accountant or, if no such statements have been prepared,
current internally prepared financial statements in accordance with generally
acceptable accounting principles (“gaap”), consistently applied (provided that
if Tenant is not otherwise required to prepare such statements with gaap
footnotes, the statements provided to Landlord will not contain such footnotes),
certified by Tenant’s Chief Financial Officer. Tenant will discuss such
financial statements with Landlord upon request, but only to the extent any of
the foregoing are permitted by applicable Laws. Tenant agrees that in the event
Tenant’s corporate structure is altered through merger, acquisition or the like,
such that Tenant becomes a parent, division, or subsidiary of another corporate
entity, any and all financial statements delivered by Tenant pursuant to this
Section will contain financial information pertaining only to Tenant’s
operations and not to any such parent, division, or subsidiary. The foregoing
shall not be deemed to constitute Landlord’s consent to any Transfer or in any
way derogate from the provisions of Section 5.2.1. Without limitation of any
other obligation under this Lease, the parties agree that this Section 5.1.14
shall apply to each person or entity which is or becomes liable to Landlord
under this Lease under Sections 5.2 or 10.7.5. The provisions of this
Section 5.1.14 shall be inapplicable for so long as the shares of Tenant’s stock
are listed or traded on a national securities exchange and Tenant is in
compliance with the periodic report filings required pursuant to Section 13 of
the Securities Exchange Act of 1934, as amended.

 

5.2 Negative Covenants. Tenant covenants at all times during the Term and for
such further time as Tenant occupies the Premises or any part thereof:

 

5.2.1 Assignment and Subletting.

 

(a) Tenant shall not assign, mortgage, pledge or otherwise transfer this Lease
or make any sublease of the Premises, or permit occupancy of any part thereof by
anyone other than Tenant (any such act being referred to herein as a “Transfer”
and the other party with whom Tenant undertakes such act being referred to
herein as a “Transferee”) without the prior written consent of Landlord, which
shall not be unreasonably withheld, delayed or conditioned, subject to
Landlord’s reasonably satisfactory review of the information to be supplied by
Tenant regarding, among other matters, all material terms of the proposed
Transfer, the proposed Transferee’s creditworthiness and prospects and current
financial statements, and its intended use of the Premises, and the
compatibility of such use with the character of the Building. Any request by
Tenant for such consent shall be in writing and shall include the name of the
proposed Transferee, the nature of its business and proposed use of the
Premises, commercially reasonable information as to its financial condition and
prospects, and all material terms and conditions of the proposed Transfer (a
“Transfer Approval Request”). Tenant shall supply such additional information
about the proposed Transfer and Transferee as the Landlord reasonably requests
in writing within seven (7) business days of a Transfer Approval Request, and
Landlord shall provide written notice of its approval or disapproval (which
disapproval shall state with specificity the basis therefor) within

 

27



--------------------------------------------------------------------------------

fifteen (15) business days of Landlord’s receipt of all information required
hereunder. If Tenant is a corporation, partnership, limited liability company or
other business organization, the following matters shall constitute a Transfer:
(i) the transfer of or issuance of ownership interests, whether in one
transaction or a series, of a controlling interest in Tenant (the provisions of
this subsection (i) shall be inapplicable for as long as the shares of Tenant’s
stock are listed or traded on a national securities exchange), or (ii) a
disposition of Tenant’s other assets to the point that this Lease constitutes a
substantial portion of Tenant’s assets.

 

Notwithstanding the foregoing, (a) Tenant may assign its entire interest under
this Lease to or sublease all or a portion of the Premises to an entity
controlling, controlled by, or under common control with Tenant, without the
need for Landlord’s consent, provided Tenant is not then in default hereunder of
any monetary obligation or any other obligation of which notice has been given
and it provides 10 days’ prior written notice to Landlord, which notice shall
include a description of how the assignee or sublessee is controlling,
controlled by or under common control with Tenant, the financial condition of
the assignee or sublessee and a complete copy of the relevant assignment or
sublease document, but consent is not required only so long as such entity is so
controlling, controlled by or under common control with Tenant, and (b) Tenant
may assign its entire interest in this lease to a successor to Tenant by
purchase of all or substantially all of the stock or assets of Tenant, merger,
consolidation or reorganization without the consent of Landlord, provided that
all of the following conditions are satisfied and provided an Assumption
Document (hereafter defined) is executed by the successor (other than a
purchaser of the stock of Tenant so long as the net worth of Tenant is not
diminished as a result of such purchase) and delivered to Landlord: (i) Tenant
is not in default under this Lease, (ii) the net worth of Tenant’s successor is
at least equal to the net worth of Tenant immediately prior to such assignment
(provided that this requirement shall not apply in connection with the purchase
of stock so long as the shares of Tenant’s stock continue to be listed or traded
on a national securities exchange), and (iii) Tenant shall give Landlord written
notice at least ten (10) days prior to the effective date of the proposed
purchase, merger, consolidation, or reorganization (if permitted by law, and if
not, as soon thereafter as possible when permitted by law). Tenant’s notice to
Landlord shall include information and documentation showing that each of the
above conditions has been satisfied. Notwithstanding anything to the contrary
contained herein, in the event that all or substantially all of the assets or
stock of Tenant are transferred (provided that this requirement shall not apply
in connection with the purchase of stock so long as the shares of Tenant’s stock
continue to be listed or traded on a national securities exchange), Tenant shall
cause to be delivered to Landlord an Assumption Document (hereafter defined) in
form reasonably satisfactory to Landlord pursuant to which the purchaser becomes
primarily liable under this Lease (and if it is a subsidiary of one or more
entities and does not satisfy the requirements of subsection (ii) above, Tenant
may satisfy such requirements by having the parent entities of such subsidiary
become liable) so to assure Landlord that after such sale an entity is liable to
Landlord for the obligations of Tenant hereunder whose creditworthiness is at
least equal to the creditworthiness of Tenant

 

28



--------------------------------------------------------------------------------

immediately prior to such sale. Any transfers permitted under this grammatical
paragraph are referred to herein as a “Permitted Transfer.”

 

(b) Any Transfer shall specifically make applicable to the Transferee all of the
provisions of this Section so that Landlord shall have against the Transferee
all rights with respect to any further Transfer which are set forth herein,
except in the event of a sublease, only with respect to the portion of the
Premises so sublet. No Transfer (including without limitation a Permitted
Transfer and any Transfer subsequent to a prior Transfer) shall affect the
continuing primary liability of Tenant (including without limitation the
originally named Tenant and any successor by assignment), which continuing
primary liability shall be joint and several with each assignee (but not
sublessees). No consent to any Transfer in a specific instance shall operate as
a waiver in a subsequent instance. No assignment shall be binding upon Landlord
or its successors, unless Tenant shall deliver to Landlord a recordable
instrument reasonably satisfactory to Landlord (an “Assumption Document”)
containing a covenant of assumption of all of the obligations of Tenant
hereunder by the assignee running to Landlord and all persons claiming by,
through or under Landlord. The assignee’s failure to execute such instrument
shall not, however, release or discharge assignee from its liability as an
assignee hereunder. Tenant shall not enter into any Transfer that provides for
rental or other payment based on the net income or profits derived from the
Premises. With respect to any Transfer other than a Permitted Transfer, Landlord
shall be entitled to receive fifty (50%) percent of any consideration, however
realized, which is received by Tenant on account of such Transfer in excess of
the Annual Fixed Rent and Additional Rent reserved in this Lease applicable to
the space being Transferred, after deducting therefrom all reasonable and
customary expenses (including but not limited to brokerage fees, fit-up
expenses, free rent, marketing costs and attorneys’ fees) directly incurred by
Tenant attributable to the Transfer. The provisions of this paragraph (b) apply
equally to Permitted Transfers and Transfers for which Landlord’s consent is
required, except as expressly provided herein.

 

(c) Landlord Option.

 

(1) Right to Cancel. Notwithstanding any contrary provision of this
Section 5.2.1 in connection with any proposed Transfer other than a Permitted
Transfer, Landlord shall have an option to (i) cancel and terminate this Lease
by notice to Tenant if the request is to assign the Lease, or (ii) in the case
of a request to sublet (A) in excess of fifty (50%) percent of the rentable
square feet of the Premises or (B) for a sublease term of three (3) years or
more, to cancel and terminate this Lease with respect to such portion of the
Premises to be sublet. Landlord may exercise said option in writing within
thirty (30) days after Landlord’s receipt from Tenant of a request to assign or
sublet, and such cancellation or termination shall occur as of the date set
forth in Tenant’s notice to Landlord proposing the Transfer (but no sooner than
thirty (30) days after the date of Tenant’s notice) or if Tenant’s notice does
not specify a date, as of a date set forth in Landlord’s notice of exercise of
such option, which shall not be less than thirty (30) days nor more than ninety
(90) days following the giving of such notice.

 

29



--------------------------------------------------------------------------------

(2) Cancellation. If Landlord exercises Landlord’s option to cancel this Lease
or any portion thereof, Tenant shall surrender possession of the Premises, or
the portion thereof, which is the subject of the option, as the case may be, on
the date hereinabove provided for in accordance with the provisions of this
Lease relating to surrender of the Premises at the expiration of the Term. If
this Lease is cancelled as to a portion of the Premises only, (i) Annual Fixed
Rent after the date of cancellation shall be abated on a pro rata basis, and
(ii) Landlord shall construct a demising wall, at its cost and expense, between
Tenant’s remaining Premises and the premises for which the Lease was cancelled
in compliance with all applicable Laws and shall separately meter or sub-meter
all utilities.

 

(d) Any agreement by which Tenant agrees to enter into or execute any Transfer
at the direction of any other party, or assigns its rights in the income arising
from any Transfer to any other party, shall itself constitute a Transfer
hereunder requiring Landlord’s approval.

 

(e) Any Transfer not in compliance with all of the terms and conditions set
forth above shall be void, and shall be a Default under this Lease.

 

(f) Notwithstanding any contrary provision of this Lease, Tenant shall have no
right to assign this Lease or sublet all or any portion of the Premises and any
such assignment or sublease shall be void unless on both (i) the date on which
Tenant notifies Landlord of its intent to enter into any assignment or sublease
and (ii) the date on which such assignment or sublease is to take effect, Tenant
is not in material default of any of its obligations under this Lease beyond
applicable notice and cure periods; provided, however, that Landlord shall have
the right to waive the provisions of this Section 5.2.1.

 

(g) The acceptance by the Landlord of the payment of Annual Base Rent,
additional rent or other charges following an assignment, subletting or other
Transfer prohibited by this Section 5.2.1 shall not be deemed to be a consent by
the Landlord to any such assignment, subletting or other Transfer, nor shall the
same constitute a waiver of any right or remedy of the Landlord.

 

5.2.2 Occupancy and Use. To use and occupy the Premises only for the Permitted
Uses; not to injure or deface the Building, the Lot or any common facilities
appurtenant thereto; to keep the Premises clean and in a neat and orderly
condition; to comply in all respects with the Park Covenants as such relate to
Tenant’s use and occupancy of the Premises; and not to permit in the Premises
any use thereof which is contrary to law or ordinances, or liable to create a
nuisance or to invalidate or increase the premiums for any insurance on the
Building or its contents or liable to render necessary any alteration or
addition to the Building (Landlord agreeing that the use of the Premises for
office and research and development laboratory consistent with Tenant’s current
research and development use as of the Date of this Lease do not violate the
foregoing); not to dump, flush, or in any way introduce any Hazardous Materials
into the septic, sewage or other waste disposal system serving the Premises, the
Lot or any common facilities appurtenant thereto; not to introduce, generate,
store, use or

 

30



--------------------------------------------------------------------------------

dispose of Hazardous Materials in, on or about the Premises, the Lot or any
common facilities appurtenant thereto; not to dispose of Hazardous Materials
from the Premises to any other location except in compliance with Laws; to
notify Landlord of any incident caused by Tenant or of which it is aware which
would require the filing of a notice under applicable federal, state, or local
law on the Premises, the Lot or any common facilities appurtenant thereto; to
comply with all laws, regulations and orders of governmental authorities,
including without limitation those relating to zoning, building, fire, health
and safety, applicable to the Premises, the Lot or any common facilities
appurtenant thereto (subject to Landlord’s obligations hereunder). As used
herein, “Hazardous Materials” shall mean and include, but shall not be limited
to, any petroleum product and all hazardous or toxic wastes or substances, any
substances which because of their quantitative concentration, chemical,
radioactive, flammable, explosive, infectious or other characteristics,
constitute or may reasonably be expected to constitute or contribute to a danger
or hazard to public health, safety or welfare or to the environment, including,
without limitation, any asbestos (whether or not friable) and any
asbestos-containing materials, waste oils, solvents and chlorinated oils,
polychlorinated biphenyls (PCBs), toxic metals, etchants, pickling and plating
wastes, explosives, reactive metals and compounds, pesticides, herbicides, radon
gas, urea formaldehyde foam insulation and chemical, biological and radioactive
wastes, or any other similar materials or any hazardous or toxic wastes or
substances which are included under or regulated by any federal, state or local
law, rule or regulation (whether now existing or hereafter enacted or
promulgated, as they may be amended from time to time) pertaining to
environmental regulations, contamination, clean-up or disclosures, and any
judicial or administrative interpretation thereof, including any judicial or
administrative orders or judgments including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
U.S.C. Section 9601 et seq. (“CERCLA”); the Federal Resource Conservation and
Recovery Act, 42 U.S.C. Section 6901 et seq. (“RCRA”); Superfund Amendments and
Reauthorization Act of 1986, Public Law No. 99-499 (signed into law October 17,
1986) (“SARA”); Toxic Substances Control Act, 15 U.S.C. Section 2601 et seq.
(“TSCA”); Massachusetts Oil and Hazardous Material Release Prevention and
Response Act, M.G.L. c. 21E; Massachusetts Hazardous Waste Management Act,
M.G.L. c. 21C; the Hazardous Materials Transportation Act, 49 U.S.C.
Section 1801 et seq.; or any other state superlien or environmental clean-up or
disclosure statutes (all such laws, rules and regulations being referred to
collectively as the “Environmental Laws”). Notwithstanding the foregoing, Tenant
may store and use, in compliance with all applicable legal requirements,
reasonable quantities of materials used in the ordinary course of Tenant’s
current business operations as of the Date of this Lease.

 

5.2.3 Installation, Alterations or Additions; Signage. Not to make any
improvements, alterations or additions in, to or on the Premises, the Building
or the Lot (including, without limitation, buildings, lawns, planted areas,
walks, roadways, parking and loading areas) nor to permit the making of any
holes in the walls, partitions, ceilings or floors, nor permit the painting or
placing of any exterior signs, placards or other advertising media, awning,
aerials, antennas, or flagpoles, or the like, without on each occasion obtaining
the prior written consent of Landlord, and then only pursuant to plans and
specifications approved by Landlord in advance in each instance such approval in
the case of proposed installations, alterations or additions in, to or on the
Premises not to be unreasonably withheld, delayed or conditioned, it being
agreed, however, that Tenant shall have the right, subject to Landlord’s
reasonable approval as aforesaid, and in compliance with applicable legal
requirements and the

 

31



--------------------------------------------------------------------------------

Park Covenants, to (i) non-exclusive use of a Building monument sign at the
entrance to the Lot on University Avenue which permanently displays Tenant’s
name, provided that Tenant’s signage on such monument sign shall not be greater
in size than that of Instron, (ii) install prominent exterior signage in at
least two locations on the façade of that portion of the Building leased to
Tenant, using Tenant’s registered corporate logo, graphics and colors, subject
to Landlord’s approval, not to be unreasonably withheld, conditioned or delayed,
(iii) place identification signs at entry points to the Premises, using Tenant’s
registered corporate logo, graphics and colors, and (iv) install directional and
other ancillary signage, provided that any signage installed pursuant to this
subsection (iv) shall be park standard signage approved by Landlord. Landlord
hereby approves Tenant’s proposed signage attached hereto as Exhibit I. The cost
of fabrication and installation of signs shall be Tenant’s responsibility. All
work shall be in compliance with all applicable laws, codes and regulations, any
applicable Park Covenants, and the provisions of Section 5.1.5. Landlord shall
promptly respond to any request for consent. If Landlord does not consent to
such work, it shall specify the reasons for withholding consent in writing.
Notwithstanding the foregoing, Tenant shall have the right without the necessity
of obtaining Landlord’s consent, but upon giving Landlord ten (10) days advance
written notice, to recarpet, repaint, or to make purely “cosmetic” or
“decorative” non-structural alterations, and to make such other non-structural
alterations in and to the Premises that (a) do not adversely affect any
structural or exterior element of the Building, building systems, roof or common
facilities, (b) will not require unusual expense to readapt the Premises to
normal office or research and development use upon lease termination and (c) do
not cost, in the aggregate, when aggregated with all other related alterations,
more than $50,000. Whether or not Landlord’s consent is required, Landlord
agrees, upon request, to designate any alterations or additions which it will
require to be removed upon expiration or termination of this Lease in accordance
with Section 5.1.10.

 

ARTICLE VI

Landlord’s Services

 

6.1 Landlord Services. Landlord shall furnish to the Building and the Lot the
services set forth below in this Section, subject to the conditions stated in
this Lease the costs of which shall constitute Landlord Services for which
Tenant shall be responsible for its Proportionate Share, except as expressly
provide otherwise in this Lease:

 

(a) Building. Landlord shall maintain, repair, and replace as necessary, and
keep in good order, condition and repair the exterior and structural elements of
the Building, including the roof and exterior walls, and the utility lines and
systems outside the Building (except to the extent those utility lines or
systems are the property or responsibility of the applicable utility company),
all in accordance with and as contemplated by the terms of Section 4.2.5.

 

(b) Systems. Subject to Tenant’s obligations under Section 5.1.3, Landlord shall
operate, maintain, repair and replace as necessary the heating, ventilating and
air conditioning system, the plumbing system, elevators and mechanical systems
of the Building and the electrical system of the Building in good operating
order, condition and repair.

 

32



--------------------------------------------------------------------------------

(c) Water and Sewer. Water at standard Building temperatures will be available
for ordinary drinking, cleaning, sanitary and lavatory purposes.

 

(d) Common Areas. Landlord shall clean, provide lighting to, repair and maintain
the common areas, including landscaping and snowplowing of the outside areas.

 

(e) Waste Removal. Landlord shall provide or arrange for ordinary and reasonable
waste removal services for the Building.

 

(f) Taxes. Landlord shall pay all Taxes levied upon or with respect to the
Building and the Lot.

 

(g) Insurance. Landlord shall procure and maintain in full force and effect
throughout the Term of this Lease the following insurance:

 

(i) Commercial General Liability insurance for the Building and the common
areas, consistent with that being maintained from time to time by reasonably
prudent owners of similar office buildings in the vicinity of the Building which
are of like kind and quality to the Building and have office and light
manufacturing uses, and with the same policy limits or such higher policy limits
as Landlord may reasonably determine; and

 

(ii) “All Risk,” property insurance on a one hundred percent (100%) replacement
cost basis, including builder’s risk insurance all of Tenant’s Initial
Construction Work, together with rental loss coverage and, if the Building is
located in a flood zone, flood coverage to the extent the same is available,
insuring the Building and its rental value and the Lot and the common areas; and

 

(iii) Insurance against loss or damage from sprinklers and from leakage or
explosions or cracking of boilers, pipes carrying steam or water, or both,
pressure vessels or similar apparatus, in the so-called “broad form”, in such
amounts as are customary and commercially reasonable for buildings which are of
like kind and quality to the Building and have office uses, and insurance
against such other hazards and in such amounts as may from time to time be
reasonably required by any bank, insurance company or other lending institution
holding a first mortgage on the Building or the Lot.

 

6.2 Access. Landlord shall provide Tenant with access to the Building and the
Premises twenty-four (24) hours per day, seven (7) days a week, fifty-two
(52) weeks a year for the conduct of its business and as otherwise permitted by
the terms of this Lease.

 

ARTICLE VII

Casualty or Taking

 

7.1 Rights to Terminate. In the event that the Building, the Premises or the
Lot, or any material part thereof, shall be taken by any public authority or for
any public use, or shall be destroyed or damaged by fire or casualty, or by the
action of any public authority, then this Lease may be terminated by thirty
(30) days written notice to Tenant at the election of Landlord,

 

33



--------------------------------------------------------------------------------

provided that, in the case where the Premises is not affected by said taking,
fire or casualty, Landlord may not exercise such right unless Landlord also
terminates all other leases in the Building, and provided further that Landlord
may not exercise such right of termination in the case of a fire or casualty if
the cost of restoration is estimated by Landlord’s architect in good faith to be
twenty-five (25%) per cent or less of the replacement value of the Building or
less and there will be twenty-four (24) months or more remaining in the Term
after such restoration. Landlord shall cause its architect to provide such
estimate (the “Architect’s Estimate”) to Tenant within thirty (30) days after
the fire or casualty, which estimate shall also include the amount of time that
said architect estimates it will take for Landlord to restore the Premises
(which for purposes of this Article shall include all areas over which Tenant
has appurtenant rights hereunder) as required hereunder. Such election, which
may be made notwithstanding the fact that Landlord’s entire interest may have
been divested, shall be made by the giving of notice by Landlord to Tenant
within sixty (60) days after the fire, casualty or taking.

 

Tenant may terminate this Lease upon thirty (30) days prior written notice to
Landlord in the event of any such fire, casualty or taking which (a) results in
damage which cannot in the reasonable judgment of Landlord’s architect be
restored within twelve (12) months after the date thereof, subject to Force
Majeure Events, but regardless of Force Majeure Events within eighteen
(18) months after the date thereof, or (b) has a material negative impact on the
access to the Premises (which termination by Tenant shall not be effective if
Landlord provides reasonably convenient alternative access within ninety
(90) days of such casualty or taking), or (c) results in the unavailability of
more than thirty (30%) of the parking appurtenant to the Premises (which
termination by Tenant shall not be effective if Landlord provides reasonably
convenient replacement parking within ninety (90) days of such casualty or
taking). Such election to terminate must be made by the giving of notice by
Tenant to Landlord within sixty (60) days after the date of the Architect’s
Estimate.

 

7.2 Restoration. If this Lease is not terminated in accordance with Section 7.1,
this Lease shall continue in force and a just proportion of the rent reserved,
according to the nature and extent of the damages sustained by the Premises or
the access thereto or parking appurtenant thereto, shall be suspended or abated
until the Premises, or what may remain thereof, shall be restored by Landlord to
substantially its same condition prior to such fire, casualty or taking, which
Landlord covenants to do with reasonable diligence to the extent permitted by
the net proceeds of insurance recovered or damages awarded for such fire,
casualty or taking (provided Landlord has maintained all insurance required
under this Lease) and subject to zoning and building laws or ordinances then in
existence, provided, however, that if the Premises are not so restored such that
there is a material negative impact on Tenant’s use and enjoyment of the
Premises or the access thereto or parking appurtenant thereto within twelve
(12) months after such fire, casualty or taking, subject to Section 10.7.10,
Tenant shall have the right to terminate this Lease, during the thirty day
period after the expiration of such period, upon forty-five (45) days prior
written notice to Landlord (provided that the termination notice shall be void
and without force or effect if Landlord complete restoration within such
forty-five day period). Net proceeds of insurance recovered or damages awarded
refers to the gross amount of such insurance or damages less the reasonable
expenses of Landlord in connection with the collection of the same, including
without limitation, fees and expenses for legal and appraisal services.

 

34



--------------------------------------------------------------------------------

Landlord shall have no obligation to restore any item which Tenant is obligated
to insure pursuant to Section 4.2.3.2.

 

7.3 Award. Irrespective of the form in which recovery may be had by law, all
rights to damages or compensation for the Premises, the Building and the Lot,
including the improvements thereto, shall belong to Landlord in all cases.
Tenant hereby grants to Landlord all of Tenant’s rights to such damages and
covenants to deliver such further assignments thereof as Landlord may from time
to time request. Tenant may separately pursue an award for its personal
property, equipment and moveable trade fixtures, and moving expenses, and shall
be entitled to all awards for insurance maintained by Tenant under
Section 4.2.3.2.

 

7.4 Temporary Taking. In the event of any taking of the Premises or any part
thereof for temporary (i.e., not in excess of six (6) months) use, (i) this
Lease shall be and remain unaffected thereby, and (ii) Tenant shall be entitled
to receive for itself any award made to the extent allocable to the Premises in
respect of such taking on account of such use, provided, that if any taking is
for a period extending beyond the Term of this Lease, such award shall be
apportioned between Landlord and Tenant as of the Termination Date or earlier
termination of this Lease.

 

ARTICLE VIII

Defaults

 

8.1 Events of Default. As used herein the term “Default” shall mean the
occurrence and/or existence of any one or more of the following during the Term
of this Lease: (a) Tenant shall default in the performance of any of its
obligations to pay any installment of Annual Fixed Rent or Additional Rent or,
as applicable, any installment thereof, within five (5) days after written
notice from Landlord designating such default, or (b) if Tenant shall default in
the performance of any of its obligations to pay the Annual Fixed Rent or
Additional Rent and Tenant has previously been given written notice under clause
(a) of this Section 8.1 at least twice in the preceding calendar year, or
(c) Tenant shall default in the performance of any of its obligations to pay any
amount other than Annual Fixed Rent or Additional Rent within five (5) days
after written notice from Landlord designating such default, or (d) if Tenant
fails to provide an estoppel certificate to Landlord within the time period
provided and otherwise in accordance with Section 5.1.11 hereof and such failure
continues for seven (7) days after notice, or (e) if Tenant assigns this Lease
or subleases any portion of the Premises in violation of Section 5.2.1, or
Tenant fails to reinstate the L-C pursuant to the terms of Section 4.4, or
(f) if within 30 days after written notice from Landlord to Tenant specifying
any other default or defaults not otherwise specified herein, Tenant has not
cured the same (or if the same is curable but not within such 30 day period,
Tenant has commenced such cure within such 30 days and thereafter diligently
prosecuted the same to completion, provided that such cure shall be completed
within no later than ninety (90) days, or (g) if Tenant or any present or future
guarantor of all or any portion of Tenant’s obligations under this Lease (a
“Guarantor”) becomes insolvent or fails to pay its debts as they fall due, or
(h) if a trust mortgage or assignment is made by Tenant or by any Guarantor for
the benefit of creditors, or (i) if Tenant or any Guarantor proposes a
composition, arrangement, reorganization or recapitalization with creditors, or
(j) if the leasehold

 

35



--------------------------------------------------------------------------------

estate under this Lease or any substantial part of the property of Tenant or of
any Guarantor is taken on execution, or by other process of law, or is attached
or subjected to any other involuntary encumbrance and the same is not dismissed
within sixty (60) days, or (k) if a receiver, trustee, custodian, guardian,
liquidator or similar agent is appointed with respect to Tenant or any
Guarantor, or if any such person or a mortgagee, secured party or other creditor
takes possession of the Premises or of any substantial part of the property of
Tenant or of any Guarantor, and, in either case, if such appointment or taking
of possession is not terminated within sixty (60) days after it first occurs, or
(l) if a petition is filed by or with the consent of Tenant or of any Guarantor
under any federal or state law concerning bankruptcy, insolvency,
reorganization, arrangement, or relief from creditors, or (m) if a petition is
filed against Tenant or against any Guarantor under any federal or state law
concerning bankruptcy, insolvency, reorganization, arrangement, or relief from
creditors, and such petition is not dismissed within thirty (30) days
thereafter, or (n) if Tenant or any Guarantor which is a corporation dissolves
or is dissolved or liquidates or adopts any plan or commences any proceedings
the result of which is intended to include dissolution or liquidation then, and
in any of such cases, Landlord and the agents and servants of Landlord lawfully
may, in addition to and not in derogation of any remedies for any preceding
breach of covenant, immediately or at any time thereafter and without demand or
notice and with process of law enter into and upon the Premises or any part
thereof in the name of the whole or mail a notice of termination addressed to
Tenant, and repossess the same as of Landlord’s former estate and expel Tenant
and those claiming through or under Tenant and remove its and their effects
without being deemed guilty of any manner of trespass and without prejudice to
any remedies which might otherwise be used for arrears of rent or prior breach
of covenant, and upon such entry or mailing as aforesaid this Lease shall
terminate, Tenant hereby waiving all statutory rights (including without
limitation rights of redemption, if any, to the extent such rights may be
lawfully waived) and Landlord, without notice to Tenant, may store Tenant’s
effects, and those of any person claiming through or under Tenant at the expense
and risk of Tenant, and, if Landlord so elects, may sell such effects at public
auction or private sale and apply the net proceeds to the payment of all sums
due to Landlord from Tenant, if any, and pay over the balance, if any, to
Tenant.

 

8.2 Remedies. In the event that this Lease is terminated under any of the
provisions contained in Section 8.1, Tenant covenants to pay punctually to
Landlord all the sums (including without limitation, Annual Fixed Rent and
additional rent) and perform all the obligations which Tenant covenants in this
Lease to pay and to perform in the same manner and to the same extent and at the
same time as if this Lease had not been terminated. In calculating the amounts
to be paid by Tenant under the immediately preceding sentence, Tenant shall be
credited with the net proceeds of any rents obtained by Landlord by reletting
the Premises, after deducting all Landlord’s reasonable expenses in connection
with such reletting, including, without implied limitation, all repossession
costs, brokerage commissions, fees for legal services and expenses of preparing
the Premises for such reletting, it being agreed by Tenant that Landlord may
(i) relet the Premises or any part or parts thereof for a term or terms which
may at Landlord’s option be equal to or less than or exceed the period which
would otherwise have constituted the balance of the Term and may grant such
concessions and free rent as Landlord in good faith considers advisable or
necessary to relet the same and (ii) make such alterations, repairs and
decorations in the Premises as Landlord in good faith considers advisable or
necessary to relet the same, and, subject to Landlord’s reletting obligations
under this Section, no action of Landlord in

 

36



--------------------------------------------------------------------------------

accordance with the foregoing or failure to relet or to collect rent under
reletting shall operate or be construed to release or reduce Tenant’s liability
as aforesaid. Landlord shall use commercially reasonable efforts to relet the
Premises.

 

In lieu of any other damages or indemnity and in lieu of full recovery by
Landlord of all sums payable under all the foregoing provisions of this
Section 8.2, Landlord may by notice to Tenant, at any time after this Lease is
terminated under any of the provisions contained in Section 8.1 or is otherwise
terminated for breach of any obligation of Tenant and before such full recovery,
elect to recover, and Tenant shall thereupon pay, as liquidated damages, an
amount equal to the aggregate of the Annual Fixed Rent and Additional Rent
accrued in the 12 months ended next prior to such termination (or, if such
termination occurred prior to the first anniversary of the Term Commencement
Date, an annualized amount of the Annual Fixed Rent and Additional Rent due or
which would have been due from the Term Commencement Date), plus the amount of
rent of any kind accrued and unpaid at the time of termination and less the
amount of any recovery by Landlord under the foregoing provisions of this
Section 8.2 up to the time of payment of such liquidated damages.

 

Nothing contained in this Lease shall, however, limit or prejudice the right of
Landlord to prove for and obtain in proceedings under any federal or state law
relating to bankruptcy or insolvency or reorganization or arrangement, an amount
equal to the maximum allowed by any statute or rule of law in effect at the time
when, and governing the proceedings in which, the damages are to be proved,
whether or not the amount be greater than the amount of the loss or damages
referred to above.

 

8.3 Remedies Cumulative. The specified remedies to which Landlord may resort
hereunder are not intended to be exclusive of any remedies or means of redress
to which Landlord may at any time be entitled lawfully, and Landlord may invoke
any remedy allowed at law or in equity as if specific remedies were not herein
provided for.

 

8.4 Landlord’s Right to Cure Defaults. Landlord may, but shall not be obligated
to, cure, at any time, following 10 days’ prior notice to Tenant, and the
expiration of applicable cure periods as set forth above, except in cases of
emergency when no notice or cure period shall be required, any default by Tenant
under this Lease; and whenever Landlord so elects, all reasonable costs and
expenses incurred by Landlord, including reasonable attorneys’ fees, in curing a
default shall be paid by Tenant to Landlord as Additional Rent on demand,
together with interest thereon at the rate provided in Section 4.3 from the date
of payment by Landlord to the date of payment by Tenant.

 

8.5 Effect of Waivers. Any consent or permission by Landlord or Tenant to any
act or omission which otherwise would be a breach of any covenant or condition
herein, or any waiver by Landlord or Tenant of the breach of any covenant or
condition herein, shall not in any way be held or construed (unless expressly so
declared) to operate so as to impair the continuing obligation of any covenant
or condition herein, or otherwise, except as to the specific instance, operate
to permit similar acts or omissions.

 

37



--------------------------------------------------------------------------------

The failure of Landlord or Tenant to seek redress for violation of, or to insist
upon the strict performance of, any covenant or condition of this Lease shall
not be deemed a waiver of such violation nor prevent a subsequent act, which
would have originally constituted a violation, from having all the force and
effect of an original violation. The receipt by Landlord of rent with knowledge
of the breach of any covenant of this Lease shall not be deemed to have been a
waiver of such breach by Landlord, or by Tenant, unless such waiver be in
writing signed by the party to be charged. No consent or waiver, express or
implied, by Landlord or Tenant to or of any breach of any agreement or duty
shall be construed as a waiver or consent to or of any other breach of the same
or any other agreement or duty.

 

8.6 No Accord and Satisfaction. No acceptance by Landlord of a lesser sum than
the Annual Fixed Rent, Additional Rent or any other charge then due shall be
deemed to be other than on account of the earliest installment of such rent or
charge due, unless Landlord elects by notice to Tenant to credit such sum
against the most recent installment due, nor shall any endorsement or statement
on any check or any letter accompanying any check or payment as rent or other
charge be deemed a waiver, an agreement or an accord and satisfaction, and
Landlord may accept such check or payment without prejudice to Landlord’s right
to recover the balance of such installment or pursue any other remedy in this
Lease provided.

 

ARTICLE IX

Mortgage

 

9.1 Rights of Mortgage Holders. The word “mortgage” as used herein includes
mortgages, deeds of trust or other similar instruments evidencing other
voluntary liens or encumbrances, and modifications, consolidations, extensions,
renewals, replacements and substitutes thereof. The word “holder” shall mean a
mortgagee, and any subsequent holder or holders of a mortgage. Until the holder
of a mortgage shall enter and take possession of the Premises for the purpose of
foreclosure, such holder shall have only such rights of Landlord as are
necessary to preserve the integrity of this Lease as security. Upon entry and
taking possession of the Premises for the purpose of foreclosure, such holder
shall have all the rights of Landlord. Notwithstanding any other provision of
this Lease to the contrary, including without limitation Section 10.4, no such
holder of a mortgage shall be liable either as mortgagee or as assignee, to
perform, or be liable in damages for failure to perform, any of the obligations
of Landlord unless and until such holder shall enter and take possession of the
Premises for the purpose of foreclosure. Upon entry for the purpose of
foreclosure, such holder shall be liable to perform all of the obligations of
Landlord accruing from and after such entry, subject to and with the benefit of
the provisions of Section 10.4, provided that a discontinuance of any
foreclosure proceeding shall be deemed a conveyance under said provisions to the
owner of the Premises. No Annual Fixed Rent, Additional Rent or any other charge
shall be paid more than 30 days prior to the due dates thereof and payments made
in violation of this provision shall (except to the extent that such payments
are actually received by a mortgagee in possession or in the process of
foreclosing its mortgage) be a nullity as against such mortgagee and Tenant
shall be liable for the amount of such payments to such mortgagee.

 

The covenants and agreements contained in this Lease with respect to the rights,
powers and benefits of a holder of a mortgage (including, without limitation,
the covenants and

 

38



--------------------------------------------------------------------------------

agreements contained in this Section 9.1) constitute a continuing offer to any
person, corporation or other entity, which by accepting a mortgage subject to
this Lease, assumes the obligations herein set forth with respect to such
holder; such holder is hereby constituted a party of this Lease as an obligee
hereunder to the same extent as though its name were written hereon as such; and
such holder shall be entitled to enforce such provisions in its own name. Tenant
agrees on request of Landlord to execute and deliver from time to time any
commercially reasonable agreement which may be necessary to implement the
provisions of this Section 9.1.

 

9.2 Lease Subordinate to Mortgages. This Lease is and shall continue to be
subject and subordinate to any future mortgage or mortgages secured by the
Premises, and to any and all advances hereafter made thereunder, and to the
interest of the holder or holders thereof in the Premises, provided that,
Landlord shall use commercially reasonable efforts to obtain from any mortgagee
on Tenant’s behalf an agreement on the part of such mortgagee, conditioned upon
Tenant not being in material default hereunder and in a commercially customary
and reasonable form, reasonably satisfactory to Landlord, Tenant and such
mortgagee, to recognize Tenant’s rights under this Lease and to not disturb
Tenant’s rights of possession hereunder, provided that in all events the
mortgagee, or any purchaser at a foreclosure sale or otherwise, shall not be:

 

(a) liable for any act or omission of a prior Landlord (including the mortgagor)
except to the extent that the consequences of such act or omission continue
without cure (if the same are curable) for an unreasonable period of time after
such mortgagee or purchaser succeeds to Landlord’s interest hereunder; or

 

(b) subject to any offset or defenses which the Tenant might have against any
prior Landlord (including mortgagor); or

 

(c) bound by any rent or additional rent which the Tenant might have paid more
than thirty (30) days in advance to any prior Landlord (including the
mortgagor), or

 

(d) bound by any security deposit which Tenant may have paid to any prior
Landlord (including the mortgagor), unless such deposit is transferred to the
mortgagee; or

 

(e) bound by any material agreement or material modification of the Lease made
after the date of an SNDA without the consent of the mortgagee including without
limitation any agreement affecting Annual Fixed Rent, Additional Rent, the Term,
or extension or expansion options or first offer rights; or

 

(f) bound by any voluntary termination or cancellation of the Lease (except as
expressly permitted under the Lease) made without the mortgagee’s written
consent thereto; or

 

(g) personally liable under this Lease; (i.e., any mortgagee’s or purchaser’s
liability under the Lease shall be limited to its ownership interest in the
Building); or

 

39



--------------------------------------------------------------------------------

(h) liable for any fact or circumstance or condition to the extent existing or
arising prior to the mortgagee’s (or such purchaser’s) succession to the
interest of the Landlord under the Lease, except to the extent that the Landlord
hereunder is obligated to cure such fact, circumstance or condition and such
fact, circumstance or condition continues without cure (if the same is curable
by the mortgagee) for an unreasonable period of time after such mortgagee or
purchaser succeeds to Landlord’s interest hereunder; and such mortgagee or such
purchaser further shall not be liable except during that period of time, if any,
in which such mortgagee or purchaser and Tenant are in privity of estate.

 

Notwithstanding the foregoing, any mortgagee may at its election subordinate its
Mortgage to this Lease without the consent or approval of Tenant. Landlord
represents and warrants to Tenant that the Lot, the Building and the Premises
are not encumbered by a mortgage or ground lease as of the date of this Lease.

 

ARTICLE X

Miscellaneous Provisions

 

10.1 Notices from One Party to the Other. All notices required or permitted
hereunder shall be in writing and addressed, if to the Tenant, at the Address of
Tenant or such other address as Tenant shall have last designated by notice in
writing to Landlord with a copy to Joseph R. Torpy, Esq., Torpy & Garner, LLC,
One Washington Mall, 15th Floor, Boston, Massachusetts 02108, and, if to
Landlord, at the Address of Landlord or such other address as Landlord shall
have last designated by notice in writing to Tenant, with a copy to Commonfund
Realty, Inc., 15 Old Danbury Road, P.O. Box 812, Wilton, CT 06897, Attention:
James Keary, and a copy to Wilmer Cutler Pickering Hale and Dorr LLP, 60 State
Street, Boston, MA 02109, Attention: William R. O’Reilly, Jr., Esq. Any notice
shall be deemed duly given three days after deposit in the U.S. Mail, mailed to
such address postage prepaid, registered or certified mail, return receipt
requested, or the following day when deposited with a recognized overnight
courier service, or when delivered to such address by hand with receipt
acknowledged.

 

10.2 Quiet Enjoyment. Landlord agrees that upon Tenant’s paying the rent and
performing and observing the terms, covenants, conditions and provisions on its
part to be performed and observed, Tenant shall and may peaceably and quietly
have, hold and enjoy the Premises during the Term without any manner of
hindrance or molestation from Landlord or anyone claiming under Landlord,
subject, however, to the terms of this Lease.

 

10.3 Lease not to be Recorded. Tenant agrees that it will not record this Lease.
Upon request of either party, both parties shall execute and deliver, upon the
execution hereof, a statutory notice of this Lease in form appropriate for
recording or registration, including all necessary proof of authority of the
signatory in order to record the notice in the relevant Registry of Deeds, and
if this Lease is terminated before the Term expires, an instrument in such form
acknowledging the date of termination.

 

10.4 Bind and Inure; Limitation of Landlord’s Liability. The obligations of this
Lease shall run with the land, and this Lease shall be binding upon and inure to
the benefit of the

 

40



--------------------------------------------------------------------------------

parties hereto and their respective successors and assigns. No owner of the
Premises shall be liable under this Lease except for breaches of Landlord’s
obligations occurring while owner of the Premises. The obligations of Landlord
shall be binding upon the assets of Landlord which comprise the Building, the
Premises and the Lot, and the proceeds thereof, but not upon other assets of
Landlord. No direct or indirect individual member, partner, trustee,
stockholder, officer, director, employee or beneficiary of Landlord or any
member of Landlord shall be personally liable under this Lease and Tenant shall
look solely to Landlord’s interest in the Building, the Premises and the Lot,
and the proceeds thereof, in pursuit of its remedies upon an event of default
hereunder, and the general assets of Landlord and of the direct or indirect
individual members, partners, trustees, stockholders, officers, employees or
beneficiaries of Landlord or any member of Landlord shall not be subject to
levy, execution or other enforcement procedure for the satisfaction of the
remedies of Tenant.

 

10.5 Landlord’s Default; Rent Abatement. Landlord shall not be deemed to be in
default in the performance of any of its obligations hereunder unless it shall
fail to perform such obligations and such failure shall continue for a period of
30 days following receipt of notice from Tenant or such additional time as is
reasonably required to correct any such default after notice has been given by
Tenant to Landlord specifying the nature of Landlord’s alleged default, provided
that within a reasonable period under the circumstances, Landlord commences such
cure and diligently and continuously pursues it to completion. Neither Landlord
or Tenant shall be liable in any event for incidental or consequential damages
to the other by reason of any default by Landlord or Tenant, as applicable,
hereunder, whether or not Landlord or Tenant, as applicable, is notified that
such damages may occur, provided that Tenant shall be liable for incidental or
consequential damages in connection with a holdover by Tenant or any Transferee
for more than sixty (60) days. Except as expressly set forth in this Lease, in
the event of any default by Landlord hereunder Tenant shall have no right to
offset or counterclaim against any rent due hereunder.

 

Notwithstanding anything to the contrary contained in this Lease, if as a result
of Landlord’s default of any of its obligations under this Lease or for any
other reason resulting from the wrongful acts or omissions of Landlord or
persons claiming under or through Landlord there is a failure, stoppage,
interruption or reduction in the furnishing of any facilities, utilities or
services to the Premises or to Tenant pursuant to the terms of this Lease or
Tenant’s access to the Premises or any portion thereof or its right to use and
occupy the Premises or any portion thereof or any material right appurtenant
thereto is interrupted or reduced, and if such failure, stoppage, interruption
or reduction renders any portion of the Premises untenantable for Tenant’s
normal and customary operations for a period of thirty (30) days after notice
therefrom from Tenant to Landlord, then the Annual Fixed Rent and Additional
Rent payable with respect to such portion or portions of the Premises shall be
abated in the proportion that the untenantable rentable area of the Premises
bears to the total rentable area of the Premises on a day-by-day basis, for each
day that Tenant shall not use or occupy the Premises, or such portion thereof,
for the conduct of Tenant’s normal and customary operations during the period
beginning on the thirty-first (31st) day and terminating on the earlier of
(i) the date that such portion of the premises shall become tenantable again,
and (ii) the date Tenant commences to use or occupy the Premises or such portion
thereof for the conduct of Tenant’s normal and customary operations (provided
that for the purposes of calculating such fifteen day period, only those days
occurring

 

41



--------------------------------------------------------------------------------

after a notice from Tenant to Landlord specifying in reasonable detail such
failure, stoppage, interruption or reduction shall be included). The provisions
of this paragraph shall not apply to occurrences governed by Article VII.

 

Notwithstanding anything to the contrary contained in this Lease, if as a result
of any reason which is not a default of Landlord of any of its obligations under
this Lease and not the result of the wrongful acts or omissions of Landlord or
persons claiming under or through Landlord, there is a failure, stoppage,
interruption or reduction in the furnishing of any facilities, utilities or
services which Landlord is required to provide to the Premises or to Tenant
pursuant to the terms of this Lease or Tenant’s access to the Premises or any
portion thereof or its right to use and occupy the Premises or any portion
thereof is interrupted or reduced, and if such failure, stoppage, interruption
or reduction renders any portion of the Premises untenantable for Tenant’s
normal and customary operations for a period of sixty (60) days after notice
therefrom from Tenant to Landlord, then the Annual Fixed Rent and Additional
Rent payable with respect to such portion or portions of the Premises shall be
abated in the proportion that the untenantable rentable area of the Premises
bears to the total rentable area of the Premises on a day-by-day basis, for each
day that Tenant shall not use or occupy the Premises, or such portion thereof,
for the conduct of Tenant’s normal and customary operations during the period
beginning on the sixty-first (61st) day and terminating on the earlier of
(i) the date that such portion of the premises shall become tenantable again,
and (ii) the date Tenant commences to use or occupy the Premises or such portion
thereof for the conduct of Tenant’s normal and customary operations (provided
that for the purposes of calculating such sixty day period, only those days
occurring after a notice from Tenant to Landlord specifying in reasonable detail
such failure, stoppage, interruption or reduction shall be included). The
provisions of this paragraph shall not apply to occurrences governed by Article
VII.

 

For purposes of this Section 10.5, Tenant acknowledges that “normal and
customary operations” shall be deemed to occur notwithstanding minor
inconvenience which does not materially interfere with the conduct of Tenant’s
business and that Landlord may provide temporary services to assure normal and
customary operations.

 

10.6 Brokerage. Each of Landlord and Tenant warrants and represents that it has
had no dealings with any broker or agent in connection with this Lease except
for Richards Barry Joyce & Partners and Lincoln Property Company (the
“Brokers”), and covenants to defend with counsel reasonably approved by the
other, hold harmless and indemnify the other from and against any and all cost,
expense or liability for any compensation, commissions and charges claimed by
any broker or agent with respect to the indemnifying party’s dealings in
connection with this Lease or the negotiation thereof, except for the Broker.
Landlord agrees to pay a commission to Brokers in part if, as and when the Lease
is executed and delivered and in part if, as and when Tenant commences the
payment of Annual Fixed Rent and otherwise pursuant to the terms of separate
agreements between Landlord and Brokers.

 

10.7 Applicable Law and Construction.

 

10.7.1 Applicable Law. This Lease shall be governed by and construed in
accordance with the laws of the state in which the Premises are located. If any
term, covenant,

 

42



--------------------------------------------------------------------------------

condition or provision of this Lease or the application thereof to any person or
circumstances shall be declared invalid, or unenforceable by the final ruling of
a court of competent jurisdiction having final review, the remaining terms,
covenants, conditions and provisions of this Lease and their application to
persons or circumstances shall not be affected thereby and shall continue to be
enforced and recognized as valid agreements of the parties, and in the place of
such invalid or unenforceable provision, there shall be substituted a like, but
valid and enforceable provision which comports to the findings of the aforesaid
court and most nearly accomplishes the original intention of the parties.

 

10.7.2 No Other Agreement. There are no oral or written agreements between
Landlord and Tenant affecting this Lease. This Lease may be amended, and the
provisions hereof may be waived or modified, only by instruments in writing
executed by Landlord and Tenant.

 

10.7.3 No Representations by Landlord. Neither Landlord nor any agent of
Landlord has made any representations or promises with respect to the Premises
or the Building except as herein expressly set forth, and no rights, privileges,
easements or licenses are granted to Tenant except as herein expressly set
forth.

 

10.7.4 Titles. The titles of the several Articles and Sections contained herein
are for convenience only and shall not be considered in construing this Lease.

 

10.7.5 “Landlord” and “Tenant”. Unless repugnant to the context, the words
“Landlord” and “Tenant” appearing in this Lease shall be construed to mean those
named above and their respective heirs, executors, administrators, successors
and assigns, and those claiming through or under them respectively. If there be
more than one tenant the obligations imposed by this Lease upon Tenant shall be
joint and several.

 

10.7.6 No Surrender. The delivery of keys to any employee of Landlord or to any
manager or any employee or agent thereof shall not operate as a termination of
this Lease or a surrender of the Premises. No act by Landlord or Manager or any
employee or agent thereof shall be deemed an acceptance of a surrender of the
Premises.

 

10.7.7 Force Majeure. In any case where either party is required to do any act
(except for the payment of money), delays caused by or resulting from Acts of
God, war, civil commotion, fire, flood or other casualty, labor difficulties,
shortages of labor, materials or equipment, government regulations, unusually
severe weather, or other causes beyond such party’s reasonable control (“Force
Majeure Events”) shall not be counted in determining the time during which work
shall be completed, whether such time be designated by a fixed date, a fixed
time or a “reasonable time”, and such time shall be deemed to be extended by the
period of such delay.

 

10.7.8 Business Days. For purposes hereof, a “business day” shall mean a weekday
which is not a public holiday in Suffolk County, Massachusetts.

 

10.7.9 Additional Rent. Any sum, charge or expense payable by Tenant hereunder
except for Annual Fixed Rent shall constitute Additional Rent.

 

43



--------------------------------------------------------------------------------

10.8 Submission Not an Offer. The submission of a draft of this Lease or a
summary of some or all of its provisions does not constitute an offer to lease
or demise the Premises, it being understood and agreed that neither Landlord nor
Tenant shall be legally bound with respect to the leasing of the Premises unless
and until this Lease has been executed by both Landlord and Tenant and a fully
executed copy delivered.

 

10.9 Authority of Tenant. Tenant represents and warrants to Landlord (which
representations and warranties shall survive the delivery of this Lease) that:
(a) Tenant (i) is duly organized, validly existing and in good standing under
the laws of its state of incorporation or creation, (ii) has the corporate or
other power and authority to carry on businesses now being conducted and is
qualified to do business in Massachusetts, and (iii) has the corporate or other
power to execute and deliver and perform its obligations under this Lease, and
(b) the execution, delivery and performance by Tenant of its obligations under
this Lease have been duly authorized by all requisite corporate or other action
and will not violate any provision of law, any order of any court or other
agency of government, the corporate charter or by-laws or other governing
documents of the Tenant or any indenture, agreement or other instrument to which
it is a party or by which it is bound. Contemporaneously with Tenant’s execution
and delivery of this Lease, Tenant shall furnish to Landlord written evidence of
such authorization, unless this Lease is executed in the name of the Tenant by
the president or a vice president and the treasurer or an assistant treasurer.

 

10.10 Landlord Representations and Warranties. Landlord represents and warrants
that:

 

(a) Landlord owns fee title to the Building and the Lot and that are no other
liens, restrictions or encumbrances which would materially adversely affect
Tenant’s use and occupancy of the Premises for the Permitted Uses or Tenant’s
rights or Landlord’s obligations hereunder;

 

(b) Landlord has full right and authority to lease the Premises to the Tenant
without the consent or approval of any other party and those persons executing
this Lease on Landlord’s behalf are duly authorized to execute and deliver this
Lease on its behalf and that this Lease is binding upon Landlord in accordance
with its terms;

 

(c) to the best of its knowledge, the use of the Premises for office and
research and development laboratory consistent with Tenant’s current research
and development use as of the Date of this Lease complies with applicable zoning
ordinances;

 

(d) to the best of its knowledge, the Park Covenants do not prohibit the use of
the Premises for the use of the Premises for office and research and development
laboratory consistent with Tenant’s current research and development use as of
the Date of this Lease;

 

(e) to the best of its knowledge, Landlord is not aware of the generation,
storage or disposal of any Hazardous Materials on the Lot or in the Building in
violation of any Laws; and

 

44



--------------------------------------------------------------------------------

(f) Landlord has not received from any governmental authority written notice of
any violation of applicable laws, orders and regulations which have not been
cured to the satisfaction of the issuing authority.

 

[End of text on page]

 

45



--------------------------------------------------------------------------------

WITNESS the execution hereof under seal as of the day and year set forth in
Section 1.1.

 

Landlord:

CFRI/DOHERTY UNIVERSITY AVENUE, L.L.C.,

a Delaware limited liability company

By:  

CFRI UNIVERSITY AVENUE, L.L.C.,

a Delaware limited liability company, its managing member

    By:  

CRI Property Trust,

a Maryland real estate investment trust, its sole member

        By:                

Name:

Title:

 

Tenant: LTX CORPORATION, a                                  corporation By:    
   

Name:

Title:

Hereunto duly authorized

By:        

Name:

Title:

Hereunto duly authorized

 

46



--------------------------------------------------------------------------------

EXHIBIT A

 

PLAN OF PREMISES

 

(FOLLOWS THIS PAGE)

 

Exhibit A – Page 1



--------------------------------------------------------------------------------

EXHIBIT A-1

 

SUBDIVISION PLAN

 

(FOLLOWS THIS PAGE)

 

Exhibit A-1 – Page 1



--------------------------------------------------------------------------------

EXHIBIT A-2

 

LEGAL DESCRIPTION OF LOT

 

(FOLLOWS THIS PAGE)

 

Exhibit A-2 – Page 1



--------------------------------------------------------------------------------

EXHIBIT B

 

RESERVED

 

Exhibit B – Page 1



--------------------------------------------------------------------------------

EXHIBIT C

 

SITE PLAN SHOWING DEDICATED PARKING AREA AND REAR PARKING AREA

 

(FOLLOWS THIS PAGE)

 

Exhibit C – Page 1



--------------------------------------------------------------------------------

EXHIBIT D

 

LIST OF PLANS AND OUTLINE SPECIFICATIONS

 

(FOLLOWS THIS PAGE)

 

Exhibit D-1 – Page 1



--------------------------------------------------------------------------------

EXHIBIT E

 

PROJECTED BUDGET LINE ITEMS

 

MAINTENANCE AND REPAIR

LIFE SAFETY MAINTENANCE

LANDSCAPING

SNOW REMOVAL

COMMON AREA UTILITIES

INSURANCE

TAXES

BUILDING LABOR

MANAGEMENT FEE

 

Exhibit E – Page 1



--------------------------------------------------------------------------------

EXHIBIT F

 

FORM OF SECURITY DEPOSIT LETTER OF CREDIT

 

IRREVOCABLE STANDBY LETTER OF CREDIT

 

 

LETTER OF CREDIT NO.:

   [INSERT NUMBER]

DATE OF ISSUE:

  

[INSERT DATE]

APPLICANT:

  

[INSERT APPLICANT NAME AND ADDRESS]

BENEFICIARY:

  

CFRI/DOHERTY UNIVERSITY AVENUE LLC

C/O CABOT, CABOT & FORBES OF NEW ENGLAND, INC.

125 SUMMER STREET

BOSTON, MA 02110

AMOUNT:

  

[INSERT AMOUNT]

EXPIRATION DATE

  

[INSERT DATE]

PLACE FOR PRESENTATION OF DOCUMENTS:    

  

[INSERT LOCAL ADDRESS]

 

WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT IN FAVOR OF THE
BENEFICIARY FOR THE ACCOUNT OF THE APPLICANT AVAILABLE BY YOUR DRAFTS DRAWN ON
US AT SIGHT IN THE FORM OF ANNEX I AND ACCOMPANIED BY THE FOLLOWING DOCUMENTS:

 

1. THE ORIGINAL OF THIS STANDBY LETTER OF CREDIT AND ALL AMENDMENT(S), IF ANY.

 

2. THE WRITTEN STATEMENT PURPORTEDLY SIGNED BY THE BENEFICIARY STATING THAT:

 

     “BENEFICIARY IS ENTITLED TO DRAW UNDER THIS LETTER OF CREDIT PURSUANT TO
THE TERMS OF THAT CERTAIN LEASE BETWEEN CFRI/DOHERTY UNIVERSITY AVENUE LLC AND
LTX CORPORATION DATED                          WITH RESPECT TO PROPERTY LOCATED
AT 825 UNIVERSITY AVENUE, NORWOOD, MA.

 

PARTIAL DRAWINGS MAY BE MADE UNDER THIS LETTER OF CREDIT.

 

Exhibit F—Page 1



--------------------------------------------------------------------------------

IT IS A CONDITION OF THIS STANDBY LETTER OF CREDIT THAT IT SHALL BE DEEMED
AUTOMATICALLY EXTENDED WITHOUT AMENDMENT FOR ONE YEAR PERIODS FROM THE PRESENT
EXPIRATION DATE HEREOF, UNLESS, AT LEAST 30 DAYS PRIOR TO ANY SUCH EXPIRATION
DATE, WE SHALL NOTIFY YOU IN WRITING BY CERTIFIED MAIL AT THE ABOVE LISTED
ADDRESS THAT WE ELECT NOT TO CONSIDER THIS IRREVOCABLE LETTER OF CREDIT RENEWED
FOR ANY SUCH ADDITIONAL PERIOD. UPON RECEIPT BY YOU OF SUCH NOTICE, YOU MAY DRAW
HEREUNDER BY MEANS OF YOUR DRAFT(S) ON US AT SIGHT, SIGNED BY THE BENEFICIARY,
ACCOMPANIED BY A STATEMENT, SIGNED BY THE BENEFICIARY, STATING THAT:

 

AS OF THE DATE OF THIS DRAWING, THE BENEFICIARY HAS NOT RECEIVED A SUBSTITUTE
LETTER OF CREDIT OR OTHER INSTRUMENT ACCEPTABLE TO THE BENEFICIARY AS SUBSTITUTE
FOR BANK LETTER OF CREDIT NO. [INSERT L/C NO.]

 

NOTWITHSTANDING THE ABOVE, THE FINAL EXPIRATION DATE SHALL BE NO EARLIER THAN
                        , 20         [SIXTY DAYS AFTER EXPIRATION DATE OF TERM
OF LEASE].

 

THIS LETTER OF CREDIT IS TRANSFERABLE. YOU MAY TRANSFER THIS LETTER OF CREDIT TO
YOUR TRANSFEREE OR SUCCESSOR AT NO COST TO YOU OR YOUR TRANSFEREE BY YOUR
DELIVERY TO US OF THE ATTACHED ANNEX II DULY COMPLETED AND EXECUTED BY THE
BENEFICIARY AND ACCOMPANIED BY THE ORIGINAL LETTER OF CREDIT AND ALL AMENDMENTS,
IF ANY. APPLICANT SHALL BE RESPONSIBLE FOR THE PAYMENT OF ANY TRANSFER FEE AND
ANY OTHER REQUIREMENTS RELATIVE TO THE UCP 500 (AS HEREINAFTER DEFINED) AND U.S.
GOVERNMENT REGULATIONS.

 

IN THE EVENT THIS LETTER OF CREDIT IS TRANSFERRED, THE TRANSFEREE SHALL BE THE
BENEFICIARY HEREOF AND DRAFTS AND DOCUMENTS PURSUANT HERETO MUST BE EXECUTED BY
A REPRESENTATIVE OF THE TRANSFEREE.

 

ALL DRAFTS, ACCOMPANYING DOCUMENTS AND OTHER COMMUNICATIONS REQUIRED OR
PERMITTED UNDER THIS LETTER OF CREDIT MUST BE MARKED: “DRAWN UNDER BANK LETTER
OF CREDIT NO. [INSERT L/C NO.]”

 

ALL DRAFTS AND ACCOMPANYING DOCUMENTS MAY BE REPRESENTED AT, AND ALL
COMMUNICATIONS WITH RESPECT TO THIS LETTER OF CREDIT SHALL BE IN WRITING AND
DELIVERED TO, OUR OFFICES AT [INSERT ADDRESS OF A BANK LOCATION ACCEPTABLE TO
BENEFICIARY].

 

THIS LETTER OF CREDIT SETS FORTH IN FULL THE TERMS OF OUR UNDERTAKING, AND SUCH
UNDERTAKING SHALL NOT BE IN ANY WAY MODIFIED, AMENDED OR AMPLIFIED BY REFERENCE
TO ANY DOCUMENT, INSTRUMENT OR AGREEMENT REFERRED TO HEREIN OR IN WHICH THIS
LETTER OF CREDIT IS REFERRED TO OR TO WHICH THIS LETTER OF CREDIT RELATES,

 

Exhibit F—Page 2



--------------------------------------------------------------------------------

AND ANY SUCH REFERENCE SHALL NOT BE DEEMED TO INCORPORATE HEREIN BY REFERENCE
ANY DOCUMENT, INSTRUMENT OR AGREEMENT. BANK SHALL HAVE NO OBLIGATION TO
INVESTIGATE THE FACTUAL REPRESENTATIONS CONTAINED IN A DRAW REQUEST.

 

WE HEREBY ENGAGE WITH YOU THAT ALL DRAFTS DRAWN UNDER AND IN COMPLIANCE WITH THE
TERMS OF THIS CREDIT WILL BE DULY HONORED IF DRAWN AND PRESENTED FOR PAYMENT AT
THE OFFICES SPECIFIED ABOVE ON OR BEFORE THE EXPIRATION DATE OF THIS LETTER OF
CREDIT.

 

EXCEPT SO FAR AS OTHERWISE EXPRESSLY STATED, THIS CREDIT IS SUBJECT TO THE
UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS (1993 REVISION),
INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NO. 500 (THE “UCP 500”).

 

[SIGNATURE]

 

Exhibit F—Page 3



--------------------------------------------------------------------------------

ANNEX I

 

DATE:

       REF. NO.     

 

AT SIGHT OF THIS DRAFT

    

 

PAY TO THE ORDER OF        US$     

 

US DOLLARS

     

 

DRAWN UNDER        BANK, STANDBY LETTER OF CREDIT NUMBER NO.        DATED     

 

TO:

                                      (BENEFICIARY’S NAME)                      
                  AUTHORIZED SIGNATURE

 

Annex I—Page 1



--------------------------------------------------------------------------------

ANNEX II

 

DATE:

                  

TO:

       RE:    STANDBY LETTER OF CREDIT                    NO.
                                 ISSUED BY                                     
   L/C AMOUNT:     

 

LADIES AND GENTLEMEN:

 

FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:

 

(NAME OF TRANSFEREE) (ADDRESS)

 

ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT UP TO ITS AVAILABLE AMOUNT AS SHOWN ABOVE AS OF THE DATE OF THIS
TRANSFER.

 

BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE. TRANSFEREE SHALL HAVE THE SOLE RIGHTS
AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS,
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS, AND WHETHER NOW EXISTING OR
HEREAFTER MADE ALL AMENDMENTS ARE TO BE ADVISED DIRECT TO THE TRANSFEREE WITHOUT
NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.

 

THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE ASK YOU TO
ENDORSE THE TRANSFER (IN THE REVERSE THEREOF, AND FORWARD IT DIRECTLY TO THE
TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER.

 

SINCERELY,

 

     

(BENEFICIARY’S NAME)

               

SIGNATURE OF BENEFICIARY

               

SIGNATURE AUTHENTICATED

               

 

Annex II—Page 1



--------------------------------------------------------------------------------

(NAME OF BANK)

                AUTHORIZED SIGNATURE    

 

Annex II—Page 2



--------------------------------------------------------------------------------

EXHIBIT G

 

RESERVED



--------------------------------------------------------------------------------

EXHIBIT H

 

FORM OF PARK COVENANTS

 

(FOLLOWS THIS PAGE)



--------------------------------------------------------------------------------

EXHIBIT H-1

 

FORM OF MANAGER ESTOPPEL CERTIFICATE

 

ESTOPPEL CERTIFICATE

 

Date:                         , 200  

 

TO: LTX Corporation (“Tenant”)

 

RE: Declaration of Covenants, Easements and Restrictions for 825 University
Avenue Business Park, dated as of                         , 200   Lot
                 (the “Lot”), University Avenue, Norwood [and Westwood], MA

 

The undersigned, as Manager under the Declaration of Covenants, Easements and
Restrictions above described (the “Declaration”), hereby certifies that as of
the date hereof:

 

1. The Declaration is in full force and effect and has not been modified or
amended, except as stated above.

 

2. All required payments from CFRI/Doherty University Avenue, L.L.C., as a Lot
Owner pursuant to the Declaration which are due and payable as of the date
hereof have been fully paid except and only to the extent hereinafter provided.

 

3. Manager has not received nor has Manager given any written notice of default
regarding said Lot Owner pursuant to the terms of the Declaration, and Manager
agrees to give Tenant notice of (i) any default by Lot Owner under the
Declaration and (ii) the filing of any lien with respect thereto.

 

4. The Lease attached hereto as Exhibit A and the Permitted Uses thereunder do
not breach or violate the Declaration.

 

5. The building and all improvements located on the Lot, and the alterations
thereto which are to be performed by the Lot Owner under the Lease, have been
approved by the Manager in accordance with the Declaration.

 

Manager:

825 UNIVERSITY AVENUE, L.L.C.

By:         Its         duly authorized and not individually



--------------------------------------------------------------------------------

EXHIBIT I

 

TENANT SIGNAGE

 

The LTX logo attached hereto is hereby approved for the following locations:

 

1. The area on the existing monument sign shown as “Location for future logo” on
the sheet attached hereto called “Main Entrance” by Advanced Signing last
revised August 4, 2005.

 

2. The locations on the north and west sides of the exterior of the Building
shown on the sheets attached hereto called “Revised North Elevation” and
“Revised West Elevation” by SGA, both dated December 19, 2005.



--------------------------------------------------------------------------------

EXHIBIT J

 

SCHEDULE OF SUBSEQUENT PLANS

 

SUBJECT TO TENANT REVIEW UNDER SECTION 3.2

 

1. Tenant Improvement Interim Review Set

 

2. Tenant Improvement Construction Drawings/Permit Set



--------------------------------------------------------------------------------

EXHIBIT K

 

PRICING ESTIMATE

 

(Follows this page)